Name: Commission Decision No 234/84/ECSC of 31 January 1984 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-02-01

 Avis juridique important|31984S0234Commission Decision No 234/84/ECSC of 31 January 1984 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 029 , 01/02/1984 P. 0001 - 0013 Spanish special edition: Chapter 13 Volume 15 P. 0254 Portuguese special edition Chapter 13 Volume 15 P. 0254 +++++( 1 ) OJ NO L 373 , 31 . 12 . 1983 , PP . 1 , 5 AND 9 . ( 2 ) OJ NO L 208 , 31 . 7 . 1983 , P . 1 . ( 3 ) OJ NO L 191 , 1 . 7 . 1982 , P . 1 . ( 4 ) OJ NO L 246 , 27 . 9 . 1977 , P . 1 . ( 5 ) OJ NO L 228 , 13 . 8 . 1981 , P . 14 . COMMISSION DECISION NO 234/84/ECSC OF 31 JANUARY 1984 ON THE EXTENSION OF THE SYSTEM OF MONITORING AND PRODUCTION QUOTAS FOR CERTAIN PRODUCTS OF UNDERTAKINGS IN THE STEEL INDUSTRY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 47 AND 58 THEREOF , WHEREAS : 1 . PERSISTENCE OF THE MANIFEST CRISIS PRODUCTION OF CRUDE STEEL BY COMMUNITY STEEL UNDERTAKINGS TOTALLED 109 MILLION TONNES IN 1983 ( COMPARED WITH 111 MILLION TONNES IN 1982 AND 126 MILLION TONNES IN 1981 ) . IT HAS THUS FALLEN TO A LEVEL COMPARABLE WITH THAT OF 20 YEARS AGO . ALTHOUGH THE SITUATION IS UNLIKELY TO DETERIORATE ANY FURTHER IN 1984 , THE RATE OF UTILIZATION IS STILL EXTREMELY LOW . DESPITE THE CAPACITY REDUCTION TARGETS SET BY THE COMMISSION WHICH THE MEMBER STATES HAVE TO ACHIEVE BY THE END OF 1985 ( BUT HAVE ONLY PARTLY ACHIEVED SO FAR ) , THE SUBSTANTIAL OVERCAPACITY OF PRODUCTION FACILITIES REMAINS A HEAVY BURDEN ON THE WHOLE OF THE INDUSTRY . WORLDWIDE , THERE IS STILL THE SAME MARKED IMBALANCE BETWEEN SUPPLY AND DEMAND ; THE MARKET REMAINS DEPRESSED AND THERE IS NO HOPE OF ANY SIGNIFICANT GROWTH IN THE COMMUNITY'S STEEL EXPORTS . WHAT IS MORE , IN THESE EXCEPTIONAL CIRCUMSTANCES , THE SITUATION DETERIORATED SO MUCH OVER THE SECOND HALF OF 1983 THAT THE COMMISSION WAS FORCED TO TAKE FURTHER RESTRICTIVE MEASURES IN ORDER TO REINFORCE THE DISCIPLINE OF THE UNDERTAKINGS . AT ITS 901ST MEETING , ON 22 DECEMBER 1983 , THE COUNCIL WAS CONSULTED ON THE INTRODUCTION OF MINIMUM PRICES FOR FLAT PRODUCTS AND HEAVY SECTIONS UNDER ARTICLE 61 OF THE ECSC TREATY . AFTER CONSULTING THE CONSULTATIVE COMMITTEE , THE COUNCIL GAVE ITS UNANIMOUS ASSENT , AS REQUIRED BY ARTICLE 95 , TO TWO DECISIONS : - THE FIRST REQUIRES ALL STEEL UNDERTAKINGS PRODUCING GOODS SUBJECT TO THE MINIMUM-PRICE SYSTEM TO LODGE A GUARANTEE WHICH MAY BE RETAINED IF THE COMMISSION HAS PRIMA FACIE EVIDENCE THAT THE UNDERTAKING HAS INFRINGED THE PRICE OR QUOTA RULES , - THE SECOND INTRODUCES AN ACCOMPANYING DOCUMENT INTENDED TO GIVE A CLEARER PICTURE OF THE TRADITIONAL PATTERNS OF TRADE IN STEEL PRODUCTS WITHIN THE COMMUNITY . THIS DECISION SHOULD MAKE IT POSSIBLE TO CREATE THE MORE TRANSPARENT MARKET CALLED FOR BY ALL THE MEMBER STATES AND ENSURE THAT UNDERTAKINGS DO NOT RADICALLY ALTER THEIR TRADITIONAL PATTERNS OF DELIVERIES . HOWEVER , THE RETENTION OF THE MEASURES ADOPTED BY THE COMMISSION BY DECISIONS NO 3715/83/ECSC , NO 3716/83/ECSC AND NO 3717/83/ECSC ( 1 ) OF 23 DECEMBER 1983 IS JUSTIFIED ONLY IF THE PERIOD OF VALIDITY OF THE EXISTING PRODUCTION QUOTA SYSTEM IS EXTENDED , AND THE COMMISSION HAS MADE IT CLEAR THAT IF THE SYSTEM IS NOT MAINTAINED THE MEASURES ADOPTED ON 23 DECEMBER WILL BE REPEALED IMMEDIATELY . THE ATTAINMENT OF THE OBJECTIVES SET OUT IN ARTICLE 3 OF THE ECSC TREATY WILL THEREFORE BE SERIOUSLY JEOPARDIZED IF THE PRODUCTION QUOTA SYSTEM IS DISCONTINUED . 2 . MAINTENANCE OF THE PRESENT SYSTEM THE PRODUCTION QUOTA SYSTEM OF DECISION NO 2177/83/ECSC ( 2 ) , WHICH EXTENDED THAT OF DECISION NO 1696/82/ECSC ( 3 ) , HAS ENABLED THE COMMISSION TO ADAPT STEEL PRODUCTION TO THE SLUMP IN DEMAND . WITH THE HELP OF THE ADDITIONAL MEASURES ADOPTED IN DECEMBER 1983 , IT HAS MADE IT POSSIBLE TO BRING ABOUT A RISE IN THE PRICES OF THE PRODUCTS COVERED BY THE SYSTEM . THE PRODUCTION QUOTA SYSTEM HAS THUS PROVED EFFECTIVE OVERALL . ON 25 JULY 1983 THE COUNCIL ADOPTED THE FOLLOWING CONCLUSIONS : ( A ) ALL THE MEMBER STATES RECOGNIZED THAT THE ARTICLE 58 SYSTEM SHOULD BE APPLIED FOR TWO AND A HALF YEARS IN CONJUNCTION WITH THE RESTRUCTURING PROGRAMME DECIDED ON BY THE COMMISSION ON 29 JUNE 1983 ; ( B ) THE COUNCIL GAVE THE COMMISSION ITS ASSENT TO APPLY THE ARTICLE 58 SYSTEM UNTIL 31 JANUARY 1984 ; ( C ) THE COUNCIL UNDERTOOK TO ASSENT BY THAT DATE TO THE APPLICATION OF THE ARTICLE 58 SYSTEM FOR THE REMAINDER OF THE PERIOD MENTIONED IN POINT 1 . THE COURT OF JUSTICE HAS CONFIRMED THE BASIC PRINCIPLES OF THE SYSTEM IN SEVERAL OF ITS JUDGMENTS . THE COMMISSION THEREFORE CONSIDERS THAT THE PRESENT SYSTEM SHOULD BE MAINTAINED , WITHOUT SUBSTANTIAL AMENDMENTS , IN LINE WITH THE CONCLUSIONS REACHED BY THE COUNCIL FOLLOWING ITS MEETINGS OF 25 JULY AND 22 DECEMBER 1983 . 3 . ESTABLISHMENT OF REFERENCES FOR NEW UNDERTAKINGS ( ARTICLE 4 ( 5 ) ) WHERE NEW UNDERTAKINGS ARE COVERED BY THE QUOTA SYSTEM , THE METHOD OF CALCULATION FORESEEN IN DECISION NO 2177/83/ECSC MAY IN SOME CASES PRODUCE RATHER ILLOGICAL RESULTS , SINCE UNREPRESENTATIVE MONTHLY RESULTS ARE SOMETIMES OBTAINED IN THEIR FIRST YEAR . ONLY MONTHLY RESULTS WHICH ARE NOT EXCESSIVELY HIGH OR EXCESSIVELY LOW SHOULD BE TAKEN INTO ACCOUNT . SIMILARLY , THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN EXTENDED TO INCLUDE UNDERTAKINGS WHICH BRING PLANTS BACK INTO SERVICE AFTER A TOTAL SHUTDOWN WHICH HAS RESULTED IN THE SUSPENSION OF QUOTAS . 4 . ADJUSTMENT OF REFERENCE PRODUCTION FOR CATEGORIES IA , IB , IC AND ID ( ARTICLE 7 ) CERTAIN EXCHANGES OR TRANSFERS OF QUOTAS BETWEEN PRODUCERS WERE INCLUDED IN ARTICLE 14D OF DECISION NO 2177/83/ECSC IN THE FORM OF ADDITIONAL QUOTAS IN ORDER TO CORRECT THE SHIFTS RECORDED DURING THE PERIOD OF APPLICATION OF DECISION NO 1696/82/ECSC . IT SEEMS LOGICAL THAT THESE ADDITIONAL QUOTAS SHOULD NOW BE CONSOLIDATED IN THE REFERENCES OF THE UNDERTAKINGS CONCERNED BY ALSO TAKING INTO ACCOUNT EXCHANGES RELATING TO THE PART OF THE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET . 5 . SPECIAL PRODUCTS ( ARTICLE 10 ( 2 ) ) THERE ARE WITHIN THE COMMUNITY PRODUCERS WHO SPECIALIZE IN CERTAIN VERY SPECIAL PRODUCTS WHICH , ALTHOUGH THEY COME UNDER ONE OF THE CATEGORIES COVERED BY THE QUOTA SYSTEM , HAVE AN EXTREMELY LIMITED AND WELL-DEFINED MARKET WHICH DOES NOT ALWAYS FLUCTUATE IN LINE WITH THE NORM FOR THE CATEGORY OF PRODUCTS TO WHICH THEY BELONG . IT IS ESSENTIAL TO PRESERVE TRADITIONAL PATTERNS IN THIS SECTOR , ESPECIALLY AS AN INTERRUPTION IN SUPPLIES FROM THEIR USUAL SUPPLIER COULD RESULT IN BUYERS BEING UNABLE TO FIND ANY OTHER SOURCE OF SUPPLY BECAUSE OF THE SPECIFIC NATURE OF THESE PRODUCTS . IN ORDER TO MAINTAIN A DEGREE OF CONTROL OVER THESE MARKETS , WHILST AVOIDING DAMAGING CONSEQUENCES FOR THE INDUSTRY AS A WHOLE , THE COMMISSION SHOULD BE ABLE TO GRANT ADDITIONAL QUOTAS IN VERY SPECIFIC CASES ON A SUBSTANTIATED REQUEST BY THE UNDERTAKING CONCERNED . 6 . CARRYOVER OF QUOTAS FOR PRODUCTS SUBJECT TO MINIMUM PRICES ( ARTICLE 11 ( 3 ) ( A ) ) ADHERENCE TO THE MINIMUM PRICES IMPOSED FOR CERTAIN CATEGORIES OF PRODUCTS MAY CAUSE DIFFICULTIES FOR UNDERTAKINGS IN THE FULFILMENT OF THEIR QUARTERLY QUOTAS . IT HAS THEREFORE BEEN PROVIDED IN RELATION TO SUCH CASES THAT UNUSED QUOTAS MAY BE CARRIED OVER TO THE FOLLOWING QUARTER IN A PROPORTION EXCEEDING THE 5 % NORMALLY PERMITTED . 7 . ENCOURAGING RAPID RESTRUCTURING ( ARTICLE 14B ) IT IS NECESSARY TO REINFORCE THE PROVISIONS OF THIS ARTICLE IN ORDER TO GIVE THE UNDERTAKINGS GREATER INCENTIVE TO RESTRUCTURE RAPIDLY . THE ADDITIONAL QUOTAS WHICH CAN BE GRANTED FOR THIS PURPOSE HAVE BEEN INCREASED , AND THE PROPORTION OF RESTRUCTURING WHICH MUST HAVE BEEN CARRIED OUT IN ORDER TO OBTAIN THEM HAS ALSO BEEN INCREASED , THUS DEMANDING AN ADDITIONAL EFFORT FROM THE UNDERTAKINGS , BUT FOR A MORE SUBSTANTIAL GAIN . 8 . TRANSFERS AND EXCHANGES OF REFERENCE PRODUCTION AND QUANTITIES ( ARTICLE 15 ) IN ORDER TO FACILITATE " SYNERGY " BETWEEN UNDERTAKINGS , AND AGREEMENTS RESULTING IN BETTER UTILIZATION OF PLANTS , EXCHANGES , SALES AND TRANSFERS OF REFERENCE PRODUCTION AND QUANTITIES SHOULD NOT BE MADE CONDITIONAL ON PLANT CLOSURES . HOWEVER , SUCH EXCHANGES , SALES AND TRANSFERS WILL STILL REQUIRE THE COMMISSION'S AUTHORIZATION AND MUST CONFORM WITH THE RESTRUCTURING PLANS WHICH IT HAS APPROVED . 9 . MONITORING OF TRADITIONAL PATTERNS OF TRADE ( ARTICLE 15B ) ON 22 DECEMBER 1983 THE COUNCIL RECOGNIZED THE NEED TO PERMIT A FULL AND EXACT SURVEY AND IDENTIFICATION OF MOVEMENTS OF STEEL PRODUCTS WITHIN THE COMMUNITY , AND COMMISSION DECISION NO 3717/83/ECSC CONCERNING THE ACCOMPANYING DOCUMENT IS DESIGNED TO ACHIEVE THIS AIM . IN ADDITION , THE COUNCIL SAID THAT THE STABILITY OF TRADITIONAL PATTERNS OF DELIVERIES OF STEEL PRODUCTS WITHIN THE COMMUNITY IS AN ESSENTIAL FACTOR WHICH MUST BE PRESERVED IF THE RESTRUCTURING OF THE STEEL INDUSTRY IS TO BE CARRIED OUT WITHIN A COMPETITIVE CONTEXT COMPATIBLE WITH THE SOLIDARITY IMPOSED BY THE PRODUCTION QUOTA SYSTEM . IN ORDER TO ENSURE THAT THIS PRINCIPLE IS COMPLIED WITH , IT IS THEREFORE NECESSARY , IF A MEMBER STATE MAKES A COMPLAINT IN THIS CONNECTION , THAT THE COMMISSION , AFTER EXAMINING WHETHER THE COMPLAINT IS JUSTIFIED , SHOULD ENSURE THAT THE UNDERTAKINGS WHICH CAUSED THE DISTURBANCE IN QUESTION CORRECT IT THEMSELVES . IF AN UNDERTAKING REFUSES TO ABIDE BY THIS PRINCIPLE OF SOLIDARITY , THE COMMISSION MAY REDUCE THE PART OF ITS QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET . 10 . APPLICATION ( ARTICLES 18 AND 19 ) TO ENSURE CONTINUITY WITH THE QUOTA SYSTEM UNDER DECISION NO 2177/83/ECSC , THE LAST QUARTERLY QUOTAS OF WHICH COVERED THE FOURTH QUARTER OF 1983 , THE FIRST QUARTERLY QUOTAS OF THE PRESENT SYSTEM SHOULD APPLY WITH EFFECT FROM 1 JANUARY 1984 . THE UNDERTAKINGS HAVE ALREADY BEEN INFORMED ( IN DECISION NO 2177/83/ECSC ) THAT THEIR PRODUCTION DURING JANUARY 1984 WILL BE DEDUCTED FROM THE FINAL QUOTAS FOR THE FIRST QUARTER OF 1984 WHICH COULD NOT BE ESTABLISHED BEFORE THIS DECISION WAS ADOPTED . AFTER CONSULTING THE CONSULTATIVE COMMITTEE AND WITH THE ASSENT OF THE COUNCIL TO THE CONTINUATION OF THE PRODUCTION QUOTA SYSTEM , AND ON THE BASIS OF STUDIES MADE JOINTLY WITH THE UNDERTAKINGS AND ASSOCIATIONS OF UNDERTAKINGS IN CONNECTION WITH THE DETERMINATION OF THE QUOTAS , HAS ADOPTED THIS DECISION : I . MONITORING SYSTEM ARTICLE 1 A SYSTEM FOR MONITORING PRODUCTION AND DELIVERIES OF CERTAIN PRODUCTS OF CATEGORIES I , II , III , IV , V , VI AND CERTAIN SUB-CATEGORIES OF CATEGORY I IS HEREBY ESTABLISHED . THESE CATEGORIES , WHICH INCLUDE ALL QUALITIES AND CHOICES OF STEEL , ARE : - CATEGORY I : HOT-ROLLED WIDE AND NARROW STRIP ROLLED ON SPECIALIZED MILLS , - CATEGORY II : REVERSING MILL PLATE AND WIDE FLATS , - CATEGORY III : HEAVY SECTIONS , - CATEGORY IV : WIRE ROD , - CATEGORY V : REINFORCING BARS , - CATEGORY VI : MERCHANT BARS . THE SUB-CATEGORIES OF CATEGORY I INCLUDE THE FOLLOWING PRODUCTS : CATEGORY IA - HOT-ROLLED WIDE STRIP FOR DIRECT USE AND EXPORT , - HOT-ROLLED WIDE STRIP FOR RE-ROLLING OR OTHER TYPES OF PROCESSING IN OTHER COMMUNITY UNDERTAKINGS , - MEDIUM AND HEAVY PLATE WITH A THICKNESS OF 3 MM OR MORE , OBTAINED BY CUTTING HOT-ROLLED WIDE STRIP , - HOT-ROLLED STRIP LESS THAN 600 MM WIDE , INCLUDING TUBE STRIP . CATEGORY IB - COLD-ROLLED SHEET CUT OR COILED , WITH A THICKNESS OF LESS THAN 3 MM , - COLD-ROLLED PLATE OF 3 MM AND OVER ( CUT OR COILED ) , - HOT-ROLLED SHEET IN CUT LENGTHS , WITH A THICKNESS OF LESS THAN 3 MM , - COLD - OR HOT-ROLLED SHEET FOR THE PRODUCTION OF DERIVED PRODUCTS OF CATEGORIES IC AND ID IN OTHER COMMUNITY UNDERTAKINGS . CATEGORY IC - HOT-DIPPED GALVANIZED SHEET , CUT OR COILED , - GALVANIZED SHEET FOR THE PRODUCTION OF CATEGORY ID PRODUCTS IN OTHER COMMUNITY UNDERTAKINGS . CATEGORY ID - OTHER COATED FLAT PRODUCTS . A DETAILED LIST OF THE PRODUCTS IS GIVEN IN ANNEX I . ARTICLE 2 1 . AS FROM JANUARY 1984 UNDERTAKINGS SHALL BE REQUIRED TO REPORT EACH MONTH TO THE COMMISSION THEIR PRODUCTION AND DELIVERIES OF THE PRODUCTS REFERRED TO IN ARTICLE 1 . THESE REPORTS MUST REACH THE COMMISSION NOT LATER THAN 10 WORKING DAYS AFTER THE END OF THE MONTH . THEY MUST BE MADE IN CONFORMITY WITH THE FORMS SET OUT IN ANNEX II . 2 . FOR THE PURPOSES OF SUPERVISION AS PROVIDED FOR IN ARTICLE 3 , UNDERTAKINGS SHALL PROVIDE AUTHORIZED REPRESENTATIVES OF THE COMMISSION WITH A COPY OF THEIR MONTHLY REPORT AND INDICATE THE TONNAGE FOR EACH WORKS . 3 . UNDERTAKINGS SHALL ESTABLISH FOR EACH WORKS A NUMBERED REGISTER RECORDING PRODUCTION AS WELL AS DAILY AND MONTHLY DELIVERIES , IN ACCORDANCE WITH THE FORMS SET OUT IN ANNEX II . SUCH REGISTER SHALL BE KEPT AT EACH WORKS SITE AND BE ACCESSIBLE TO THE AUTHORIZED REPRESENTATIVES OF THE COMMISSION . 4 . FOR THE PURPOSES OF THIS DECISION , ANY GROUP OF CONCENTRATED UNDERTAKINGS WITHIN THE MEANING OF ARTICLE 66 OF THE TREATY SHALL BE REGARDED AS A SINGLE UNDERTAKING EVEN IF SUCH UNDERTAKINGS ARE LOCATED IN DIFFERENT MEMBER STATES . ARTICLE 3 1 . THE COMMISSION SHALL MANAGE THE MONITORING SYSTEM . IT SHALL EXAMINE ON THE SPOT THE CONFORMITY AND EXACTITUDE OF REPORTS AND INFORMATION AS REFERRED TO IN ARTICLE 2 OF THIS DECISION . THE COMMISSION MAY OBTAIN ASSISTANCE FROM INDEPENDENT AGENCIES OR EXPERTS . THE BUSINESS SECRECY OF THE UNDERTAKINGS SHALL BE GUARANTEED . 2 . THE INSTRUCTIONS GIVEN TO VERIFYING OFFICIALS SHALL REFER TO THIS DECISION AND INDICATE THE REPORTS SUPPLIED BY THE UNDERTAKINGS THEY ARE RESPONSIBLE FOR INSPECTING . UNDERTAKINGS SHALL BE UNDER AN OBLIGATION TO PERMIT SUCH INSPECTIONS , FOR WHICH NO INDIVIDUAL DECISION SHALL BE NECESSARY . 3 . ANY UNDERTAKINGS EVADING THEIR OBLIGATIONS UNDER ARTICLES 2 AND 3 ( 2 ) OR SUPPLYING FALSE INFORMATION SHALL BE LIABLE TO THE FINES AND PENALTIES PROVIDED FOR IN ARTICLE 47 OF THE TREATY . II . SYSTEM OF PRODUCTION QUOTAS ARTICLE 4 1 . A SYSTEM OF PRODUCTION QUOTAS IS HEREBY ESTABLISHED IN RESPECT OF CATEGORIES IA , IB , IC , ID , II , III , IV , V AND VI , IRRESPECTIVE OF QUALITY OR CHOICE . 2 . IN THE CASE OF CATEGORIES IA , IB , IC , ID , II AND III , THE FOLLOWING PRODUCTS SHALL BE EXCLUDED : - SPECIAL ALLOY STEELS , EXCEPT FOR SPECIAL FINE-GRAINED WELDABLE STRUCTURAL ALLOY STEELS WITH A HIGH YIELD POINT ( SONDERBAUSTAHL ) , - PERMANENT WAY MATERIAL , - SHEET PILING , - COLLIERY ARCHES , AND - SUBJECT TO PROOF BEING FURNISHED THAT THIS MATERIAL HAS IN FACT BEEN PROCESSED IN THE COMMUNITY , MATERIAL INTENDED FOR THE PRODUCTION , IN THE COMMUNITY , OF : - WELDED TUBES MORE THAN 406,4 MM IN DIAMETER , - TINPLATE ( INCLUDING BLACKPLATE AND TFS ) , - ELECTRICAL SHEET WITH A MINIMUM SILICON CONTENT OF 1 % . 3 . AS REGARDS CATEGORIES IV , V AND VI : ( A ) ALLOY STEELS WITH AN ALLOY CONTENT OF NOT LESS THAN 5 % ( EXCEPT FOR STEELS CONTAINING LESS THAN 1 % OF CARBON AND MORE THAN 12 % OF CHROMIUM ) WHOSE ACTUAL INVOICED PRICE IS NOT LESS THAN 30 % HIGHER THAN THE LIST PRICE OF THE CORRESPONDING ORDINARY STEEL PRODUCT , MAY BE PRODUCED IN EXCESS OF THE COMPULSORY QUOTA FOR THE RELEVANT CATEGORY OF PRODUCTS FOR A GIVEN UNDERTAKING ; ( B ) THE COMMISSION SHALL CONTINUOUSLY MONITOR MARKET TRENDS IN CONSULTATION WITH THE PRODUCERS AND USERS AND SHALL PUBLISH ADEQUATE INFORMATION AND GUIDELINES ; ( C ) IF AN UNDERTAKING EXERCISING THE OPTION GRANTED UNDER POINT ( A ) EXCEEDS THE GUIDELINES PUBLISHED BY THE COMMISSION , THE LATTER SHALL LIMIT THE EXCESS TO THE EXTENT REQUIRED BY MARKET CONDITIONS ; ( D ) IN THE LIGHT OF MARKET TRENDS , ON THE ONE HAND , AND OF THE INFORMATION WHICH IT RECEIVES , ON THE OTHER , THE COMMISSION MAY TERMINATE THE DEROGATION FOR THE PRODUCT IN QUESTION . 4 . WITHOUT PREJUDICE TO THE OBLIGATIONS WITH REGARD TO INFORMATION AND CHECKS PROVIDED FOR IN THIS DECISION , UNDERTAKINGS SHALL NOT BE SUBJECT TO THE QUOTA SYSTEM IF THEIR ANNUAL REFERENCE PRODUCTION REFERRED TO IN ARTICLES 6 AND 7 DOES NOT EXCEED : - A TOTAL OF 24 000 TONNES FOR CATEGORIES IA , IB , IC , ID AND II , - A TOTAL OF 12 000 TONNES FOR CATEGORIES III , IV , V AND VI ; THIS LIMIT SHALL BE FIXED AT 24 000 TONNES FOR UNDERTAKINGS PRODUCING ONLY HIGH-GRADE STEELS AND SPECIAL STEELS . 5 . HOWEVER , IF DURING A THREE-MONTH PERIOD AND UNDERTAKING'S PRODUCTION LEVELS EXCEED A QUARTER OF THE ANNUAL REFERENCE PRODUCTION FIGURES INDICATED IN PARAGRAPH 4 , THE UNDERTAKINGS SHALL BE SUBJECT TO THE SYSTEM WITH EFFECT FROM THE FOLLOWING THREE-MONTH PERIOD . IN SUCH A CASE , THE COMMISSION SHALL ALLOCATE REFERENCE PRODUCTION TO THAT UNDERTAKING ON THE BASIS OF PRODUCTION IN THE BEST 12 CALENDAR MONTHS IN THE PERIOD BETWEEN JULY 1982 AND THE LAST MONTH PRECEDING THE QUARTER FOR WHICH THE QUOTAS ARE ALLOCATED . IF DURING THIS PERIOD AN UNDERTAKING'S PRODUCTION DOES NOT COVER AT LEAST 12 REPRESENTATIVE MONTHS , THE ANNUAL PRODUCTION SHALL BE CALCULATED ON THE BASIS OF THE AVERAGE FOR THE REPRESENTATIVE MONTHS AVAILABLE . THE PRODUCTION SHALL BE USED TO ESTABLISH THE CORRESPONDING REFERENCE PRODUCTION ON THE BASIS OF THE ABATEMENT RATES FOR THE QUARTERS CONCERNED . THESE PROVISIONS SHALL ALSO APPLY TO UNDERTAKINGS WHICH BRING PLANTS BACK INTO SERVICE FOLLOWING A TOTAL STOPPAGE OF THEIR STEEL ACTIVITIES RESULTING IN THE SUSPENSION OF QUOTAS . WHERE THE LIMITS PROVIDED FOR IN PARAGRAPH 4 ARE EXCEEDED AS A RESULT OF UNDECLARED INVESTMENT OR INVESTMENT ON WHICH AN UNFAVOURABLE OPINION HAS BEEN GIVEN , THE UNDERTAKING SHALL BE SUBJECT TO THE SYSTEM AND SHALL RECEIVE QUOTAS CORRESPONDING TO THE LIMITS INDICATED IN ARTICLE 5 ( 2 ) . ARTICLE 5 1 . THE COMMISSION SHALL FIX EACH QUARTER , FOR EACH UNDERTAKING , THE PRODUCTION QUOTAS AND THE PART OF SUCH QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET : - ON THE BASIS OF THE REFERENCE PRODUCTION AND QUANTITIES REFERRED TO IN ARTICLES 4 ( 5 ) AND 6 , - BY APPLYING THE ABATEMENT RATES REFERRED TO IN ARTICLE 9 TO SUCH REFERENCE PRODUCTION AND QUANTITIES . 2 . WHERE AN UNDERTAKING'S PRODUCTION CONCERNS ONLY THE CATEGORIES OF PRODUCTS MENTIONED IN ONE OF THE INDENTS BELOW , THE QUOTAS FOR THAT UNDERTAKING SHALL NOT BE LESS THAN : - A TOTAL OF 6 000 TONNES PER QUARTER FOR CATEGORIES IA , IB , IC , ID AND II , - 6 000 TONNES PER QUARTER IN THE CASE OF UNDERTAKINGS WHICH PRODUCE ONLY HIGH-GRADE STEELS AND SPECIAL STEELS , - A TOTAL OF 3 000 TONNES PER QUARTER FOR CATEGORIES III , IV , V AND VI . ANY ADJUSTMENT SHALL BE MADE PROPORTIONALLY FOR THE DIFFERENT CATEGORIES OF PRODUCTS MENTIONED IN EACH INDENT . ARTICLE 6 1 . THE REFERENCE PRODUCTION AND QUANTITIES SHALL BE THOSE RESULTING FROM THE APPLICATION OF ARTICLES 6 , 7 AND 8 OF DECISION NO 2177/83/ECSC , INCLUDING EXCHANGES OR TRANSFERS AND ADJUSTMENTS GRANTED BY THE COMMISSION PURSUANT TO ARTICLES 7 ( 3 ) , 13 AND 15 ( 1 ) AND ( 2 ) OF THAT DECISION , CALCULATED ON AN ANNUAL BASIS . 2 . IF AN UNDERTAKING WAS NOT SUBJECT TO THE QUOTA SYSTEM THROUGHOUT THE PERIOD OF VALIDITY OF DECISION NO 1696/82/ECSC , ITS REFERENCE PRODUCTION AND QUANTITIES SHALL BE THOSE ALLOCATED TO IT BY THE COMMISSION DURING ITS LAST PRODUCTION PERIOD . ARTICLE 7 IF EXCHANGES OR TRANSFERS OF A STRUCTURAL NATURE HAVE REDUCED AN UNDERTAKING'S REFERENCE PRODUCTION OR QUANTITIES FOR THE GROUP OF PRODUCT CATEGORIES IA , IB , IC AND ID BY MORE THAN 1 % COMPARED WITH WHAT THEY WERE PURSUANT TO DECISION NO 1696/82/ECSC , AND PROVIDED THAT THE UNDERTAKING USED ITS PRODUCTION QUOTAS FOR THIS GROUP OF PRODUCTS TO THE EXTENT OF AT LEAST 95 % IN 1982 , THE COMMISSION SHALL ADJUST ITS REFERENCE PRODUCTION AND QUANTITIES TO THE LEVELS SET FOR THIS UNDERTAKING BY DECISION NO 1696/82/ECSC . IF EXCHANGES OR TRANSFERS OF A STRUCTURAL NATURE HAVE REDUCED AN UNDERTAKING'S REFERENCE PRODUCTION OR QUANTITIES FOR THE GROUP OF PRODUCT CATEGORIES IA , IB , IC AND ID BY MORE THAN 3 % COMPARED WITH WHAT THEY WERE UNDER DECISION NO 1696/82/ECSC , THE COMMISSION SHALL ADJUST ITS REFERENCE PRODUCTION AND QUANTITIES IN SUCH A WAY AS TO REDUCE BY ONE QUARTER THE DIFFERENCE BETWEEN THE LATTER AND THOSE SET PURSUANT TO DECISION NO 1696/82/ECSC . ARTICLE 8 WHERE , IN A CATEGORY OF PRODUCTS , QUOTAS , INCLUDING ALL ADAPTATIONS , ALLOCATED TO AN UNDERTAKING DURING A QUARTER ARE SUCH THAT THEIR RATIO TO ALL QUOTAS , INCLUDING ALL ADAPTATIONS , GRANTED IN THE COMMUNITY FOR THE SAME CATEGORY IS MORE THAN 3 % LOWER COMPARED WITH THE QUOTAS CALCULATED FOR THE SAME QUARTER UNDER ARTICLES 6 AND 7 RESPECTIVELY FOR THAT UNDERTAKING AND FOR THE COMMUNITY AS A WHOLE , THE COMMISSION MAY TAKE THE NECESSARY MEASURES TO LIMIT SUCH LOSS TO A MAXIMUM OF 3 % TO THE EXTENT THAT , FOR ALL CATEGORIES OF PRODUCTS IT PRODUCES , THAT UNDERTAKING HAS ALSO SUFFERED A SUBSTANTIAL LOSS OF RELATIVITY . THE COMMISSION SHALL DRAW UP THE CONDITIONS AND CRITERIA FOR APPLYING THIS PROVISION BY MEANS OF A GENERAL DECISION . ARTICLE 9 1 . THE COMMISSION SHALL FIX EACH QUARTER , APPROXIMATELY SIX WEEKS BEFORE THE QUARTER BEGINS , THE ABATEMENT RATES FOR ESTABLISHING THE PRODUCTION QUOTAS AND THE PART OF THESE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET . THE COMMISSION MAY , NOT LATER THAN THE FIRST WEEK OF THE SECOND MONTH OF THE QUARTER IN QUESTION , MODIFY THESE ABATEMENT RATES IN THE LIGHT OF THE DEVELOPMENT OF THE MARKET SITUATION . 2 . THE COMMISSION SHALL NOTIFY TO EACH UNDERTAKING ITS REFERENCE PRODUCTION AND REFERENCE QUANTITIES AS WELL AS ITS PRODUCTION QUOTAS AND THE PART OF THOSE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET . 3 . WHERE AN UNDERTAKING CEASES ITS PRODUCTION ACTIVITY DURING A QUARTER , THE COMMISSION SHALL SUSPEND THE ALLOCATION OF QUOTAS AS FROM THE FOLLOWING QUARTER . QUOTAS OR PARTS OF QUOTAS WHICH HAVE NOT GIVEN RISE TO PRODUCTION OR DELIVERIES MAY NOT BE EXCHANGED OR TRANSFERRED . IN THE CASE OF TEMPORARY CESSATION OF ACTIVITY , THE SUSPENSION SHALL BE LIFTED ONCE THE ACTIVITY IN QUESTION RESUMES AND THE QUOTAS SHALL BE ALLOCATED IN PROPORTION TO THE PART OF THE QUARTER STILL TO RUN . IN THE CASE OF PERMANENT CESSATION OF ACTIVITY OR BANKRUPTCY , THE REFERENCE PRODUCTION AND QUANTITIES SHALL LAPSE AFTER 12 MONTHS , EXCEPT AS PROVIDED IN PARAGRAPH 4 . 4 . WHERE A PLANT - A WORKS OR AN UNDERTAKING - UNDERGOES A CHANGE OF OWNERSHIP , THE NEW OWNER SHALL RECEIVE THE PLANT'S REFERENCE PRODUCTION AND QUANTITIES AND THE RELEVANT QUOTAS , EXCLUDING THE REFERENCES ALLOCATED UNDER ARTICLE 16 . IT IS FORBIDDEN TO CIRCUMVENT SUCH A TRANSFER OF REFERENCES BY SELLING , EXCHANGING OR TRANSFERRING THEM . IN THE CASE OF A PLANT PRODUCING CATEGORY IA , IB , IC OR ID PRODUCTS , THE COMMISSION SHALL TAKE THE NECESSARY MEASURES TO ENSURE THAT THE TOTAL PRODUCTION OF EACH OF CATEGORIES IA , IB , IC AND ID PLACED ON THE MARKET REMAINS UNCHANGED . ARTICLE 9A THE COMMISSION , WHEN SETTING THE ABATEMENT RATES , SHALL SET UP EACH QUARTER A RESERVE NOT EXCEEDING 3 % OF OVERALL STEEL DEMAND . THIS RESERVE SHALL SERVE IN THE FIRST PLACE TO ALLOCATE THE ADDITIONAL QUOTAS PURSUANT TO ARTICLE 14 . THE REMAINDER MAY BE USED IN ORDER TO APPLY ARTICLES 8 , 14A AND 14B . SHOULD THE RESERVE PROVE TO BE INSUFFICIENT TO SATISFY ALL REQUESTS , THE COMMISSION WILL REDUCE THESE INCREASES IN PROPORTION TO THE REFERENCE PRODUCTION OF THE UNDERTAKINGS CONCERNED . ARTICLE 10 1 . WITH REGARD TO CATEGORY IA PRODUCTS WHICH ARE USED IN THE FORM OF HOT-ROLLED PRODUCTS FOR THE PRODUCTION OF WELDED TUBES IN THE COMMUNITY , WITH A DIAMETER NOT LARGER THAN 406,4 MM , UNDERTAKINGS SHALL BE AUTHORIZED TO INCREASE THEIR QUOTAS AND PARTS OF QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET BY AN AMOUNT UP TO 5 000 TONNES PER QUARTER OR UP TO 30 % OF THE QUANTITY OF THESE PRODUCTS CONTAINED IN THE PARTS OF QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET , WHICHEVER IS THE GREATER . THE LATTER QUANTITY SHALL CORRESPOND TO THE PROPORTION ACCOUNTED FOR BY ITS DELIVERIES FOR THE PRODUCTION OF SUCH TUBES IN THE COMMON MARKET IN ITS TOTAL COMMUNITY DELIVERIES FOR CATEGORY IA IN THE BEST 12 MONTHS REFERRED TO IN ARTICLE 8 ( 1 ) OF DECISION NO 2177/83/ECSC . THE UNDERTAKING MAY MAKE THIS INCREASE ONLY ON CONDITION THAT , NO LATER THAN THE MONTH FOLLOWING THE QUARTER IN QUESTION , IT PROVIDES PROOF THAT THE RELEVANT DELIVERIES HAVE BEEN USED FOR THE INTENDED PURPOSES . ON A DULY SUBSTANTIATED REQUEST BY AN UNDERTAKING , THE COMMISSION MAY ADJUST THE QUOTAS AND PARTS OF QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET BY A LARGER AMOUNT . THE COMMISSION MAY MAKE THE GRANTING OF SUCH AN ADJUSTMENT CONDITIONAL ON THE PRODUCTION BY THE UNDERTAKING CONCERNED , AT THE LATTER'S EXPENSE , OF A REPORT DRAWN UP BY A FIRM OF AUDITORS CERTIFYING RECEIPT OF THE UNDERTAKINGS' SEMI-FINISHED PRODUCTS BY THE TUBE-MANUFACTURING CLIENT OR CLIENTS AND THEIR ACTUAL USE FOR THE PRODUCTION IN QUESTION . 2 . ON A DULY SUBSTANTIATED REQUEST BY AN UNDERTAKING , AND IF SPECIAL PRODUCTS REPRESENT AT LEAST 50 % BY WEIGHT OF ITS PRODUCTION IN THE CATEGORY OR CATEGORIES IN QUESTION , THE COMMISSION MAY ADJUST THE QUOTAS AND PARTS OF QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET IF ANY ONE OF THE FOLLOWING CONDITIONS APPLIES TO THE MANUFACTURE OF THESE PRODUCTS : - THE ROLLS ARE THE PROPERTY OF THE USER , AND THE PRODUCT IS RESERVED FOR THE OWNER OF THE ROLLS , - THE PRODUCT IS RESERVED FOR THE USER BY PATENT , - THE USER CANNOT OBTAIN SUPPLIES FROM ANY OTHER UNDERTAKING . ARTICLE 11 1 . A TOLERANCE OF 3 % IN EXCESS SHALL BE ALLOWED ON EACH PRODUCTION QUOTA AND ON THAT PART OF THIS QUOTA WHICH MAY BE DELIVERED IN THE COMMON MARKET . HOWEVER , THE PRODUCTION AND THAT PART OF THE PRODUCTION WHICH MAY BE DELIVERED IN THE COMMON MARKET FOR ALL THE CATEGORIES OF PRODUCTS MAY NOT EXCEED THE SUM OF THE QUOTAS AND THE SUM OF THAT PART OF THOSE QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET ALLOCATED FOR EACH OF THESE CATEGORIES . 2 . IN THE CASE OF UNDERTAKINGS WHICH PRODUCE ONLY ONE CATEGORY OR WHOSE REFERENCE PRODUCTION OF ONE CATEGORY REPRESENTS NOT LESS THAN 90 % OF ITS TOTAL REFERENCE PRODUCTION OF THE PRODUCTS REFERRED TO IN ARTICLE 4 , A TOLERANCE OF 3 % IN EXCESS OF THAT PART OF THEIR PRODUCTION QUOTA WHICH MAY BE DELIVERED IN THE COMMON MARKET SHALL BE ALLOWED WITHIN THE LIMIT OF THE PRODUCTION QUOTA FOR THE CATEGORY CONCERNED . THIS TOLERANCE MAY NOT BE COMBINED WITH THAT OF PARAGRAPH 1 . 3 . ( A ) ANY UNDERTAKING WHICH HAS NOT USED UP ITS PRODUCTION QUOTAS OR THE PART OF ITS QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET MAY CARRY FORWARD INTO THE FOLLOWING QUARTER UP TO 5 % OF THE AMOUNT IN QUESTION FOR THE SAME CATEGORY OF PRODUCT . THE COMMISSION MAY AUTHORIZE A LARGER CARRYOVER , ON RECEIPT OF A DULY JUSTIFIED REQUEST FROM THE UNDERTAKING , FOR THE PRODUCTS SUBJECT TO THE MINIMUM-PRICE RULES . ( B ) CARRYOVERS ARE AUTHORIZED WITHIN THE SAME LIMIT FROM THE FOURTH QUARTER OF 1983 TO THE FIRST QUARTER OF 1984 . ( C ) A COMPLETE CARRYOVER IS ALLOWED FOR THE UNUSED PART OF THE ADDITIONAL QUOTAS AND PARTS OF QUOTAS ALLOCATED IN THE LAST MONTH OF THE FOURTH QUARTER OF 1983 . ( D ) WHERE AN UNDERTAKING HAS NOT ATTAINED ITS PRODUCTION QUOTAS DURING THE QUARTER IN QUESTION AND CAN PROVE THAT THIS IS THE RESULT OF CIRCUMSTANCES OF FORCE MAJEURE OR SHUTDOWN FOR REPAIRS LASTING AT LEAST FOUR CONSECUTIVE WEEKS , THE COMMISSION MAY AUTHORIZE THE UNDERTAKING CONCERNED TO CARRY OVER THE UNUSED QUOTAS IN THEIR ENTIRETY . ( E ) WHERE AN UNDERTAKING DOES NOT EXPECT TO ATTAIN ITS PRODUCTION QUOTAS DURING THE QUARTER IN QUESTION , THE COMMISSION MAY , UNDER THE CONDITIONS SET OUT IN ( D ) , ALLOW THE UNDERTAKING AN ADVANCE ON THE QUOTAS FOR THE FOLLOWING QUARTER NOT EXCEEDING 10 % OF THE QUOTAS FOR THE CURRENT QUARTER . 4 . UNDERTAKINGS MAY , EACH OF THE UNDERTAKINGS CONCERNED HAVING MADE A PRIOR DECLARATION TO THE COMMISSION , ENTER INTO ARRANGEMENTS WITH OTHER UNDERTAKINGS DURING THE CURRENT QUARTER FOR THE EXCHANGE OR SALE OF QUOTAS OR PARTS OF QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET PERTAINING TO THAT QUARTER . 5 . WHERE AN UNDERTAKING WHICH MANUFACTURES A PRODUCT IN RESPECT OF PART OR THE WHOLE OF WHICH IT HAS NO REFERENCE PRODUCTION AND CONSEQUENTLY NO QUOTA BECAUSE ALL OR PART OF THIS PRODUCT HAS BEEN INTENDED FOR FURTHER PROCESSING WITHIN THE SAME UNDERTAKING INTO OTHER PRODUCTS ( IN RESPECT OF WHICH IT HAS REFERENCE QUANTITIES AND QUOTAS ) , THE " TRANSFEROR UNDERTAKING " SHALL REACH AN AGREEMENT WITH ANOTHER UNDERTAKING THAT THE LATTER UNDERTAKING ( THE " TRANSFEREE UNDERTAKING " ) WILL PROCESS THESE SEMI-FINISHED PRODUCTS IN ITS PLACE AND PROVIDED THAT : - FURTHER PROCESSING OPERATIONS WILL BE CARRIED OUT BY THE TRANSFEROR UNDERTAKING ON THE SEMI-FINISHED PRODUCTS MANUFACTURED BY THE TRANSFEREE UNDERTAKING , AND - THE ADDITIONAL QUOTAS ALLOCATED WILL BE IMMEDIATELY TRANSFERRED TO OR EXCHANGED WITH THE TRANSFEREE UNDERTAKING , AND - THE TRANSFEROR UNDERTAKING ACCEPTS AN OBLIGATION FOR THE QUARTER DURING WHICH THE ADDITIONAL QUOTAS ARE ALLOCATED TO REFRAIN FROM PRODUCTION OF A TONNAGE OF THESE PRE-PRODUCTS EQUAL TO THE ADDITIONAL QUOTAS ALLOCATED , THE COMMISSION MAY ALLOCATE AN ADDITIONAL QUOTA TO THE TRANSFEROR UNDERTAKING SHOULD THE UNDERTAKING SO REQUEST IN THE COURSE OF THE QUARTER IN QUESTION . 6 . DELIVERIES IN RESPECT OF WHICH AN UNDERTAKING DOES NOT SHOW PROOF OF EXPORT OUTSIDE THE TERRITORY OF THE COMMUNITY SHALL BE DEEMED TO HAVE BEEN MADE WITHIN THE COMMON MARKET . DOCUMENTS ACCEPTABLE AS EVIDENCE OF EXPORT SHALL INCLUDE THE FOLLOWING : ( A ) A COPY , STAMPED BY THE CUSTOMS OFFICE OF EXPORT , OF THE COMMUNITY EXPORT DECLARATION FORM " EX " PROVIDED FOR IN COUNCIL REGULATION ( EEC ) NO 2102/77 ( 4 ) ; ( B ) COMMERCIAL DOCUMENTS RELATING TO THE DISPATCH INSTRUCTIONS FOR THE RELEVANT PRODUCTS AND TO THE CARRIAGE THEREOF , INCLUDING COPIES OF THE SHIPPING ORDERS , MARITIME BILLS OF LADING , INLAND WATERWAY AFFREIGHTMENT CONTRACTS AND CONSIGNMENT NOTES FOR TRANSPORT BY RAIL OR BY ROAD . 7 . AN UNDERTAKING'S PRODUCTION OF HOT-ROLLED WIDE STRIP WHICH , IN A GIVEN QUARTER , DOES NOT FALL WITHIN THE SCOPE OF THE FIRST AND SECOND INDENTS OF CATEGORY IA SHALL , FOR THE PURPOSES OF THIS DECISION , BE REGARDED AS PRODUCTION OF COILS INTENDED FOR RE-ROLLING OR OTHER PROCESSING OPERATIONS WITHIN THE UNDERTAKING ITSELF . ANY PRODUCTION OF HOT-ROLLED WIDE STRIP AS REFERRED TO ABOVE WHICH IS ASSIGNED DURING ENSUING QUARTERS TO DIRECT USE , EXPORT OR TO RE-ROLLING OR OTHER PROCESSING OPERATION IN COMMUNITY UNDERTAKINGS OTHER THAN THE PRODUCER SHALL BE CHARGED AGAINST THE PRODUCTION QUOTA FOR CATEGORY IA ( FIRST AND SECOND INDENT ) OF THAT PRODUCER PERTAINING TO THE ENSUING QUARTERS IN QUESTION . ARTICLE 12 A FINE , GENERALLY OF 100 ECU FOR EACH TONNE IN EXCESS , SHALL BE IMPOSED ON ANY UNDERTAKING EXCEEDING ITS PRODUCTION QUOTAS OR THAT PART OF SUCH QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET . IF AN UNDERTAKING'S PRODUCTION EXCEEDS ITS QUOTA BY 10 % OR MORE , OR IF THE UNDERTAKING HAS ALREADY EXCEEDED ITS QUOTA OR QUOTAS DURING ONE OF THE PREVIOUS QUARTERS , THE FINE MAY BE UP TO DOUBLE THAT AMOUNT PER TONNE . THE SAME RULES SHALL APPLY TO ANY EXCESS OVER THE QUANTITIES WHICH MAY BE DELIVERED IN THE COMMON MARKET . THIS AMOUNT SHALL BE INCREASED BY 1 % FOR EACH MONTH OR PART OF A MONTH BY WHICH PAYMENT IS DELAYED , WITH EFFECT FROM THE DATE FIXED IN THE DECISION IMPOSING THE FINE . ARTICLE 13 WHERE UNDERTAKINGS OR GROUPS OF UNDERTAKINGS SUBJECT TO THE SYSTEM OF PRODUCTION QUOTAS HAVE MERGED , SEPARATED OR FORMED NEW JOINT UNDERTAKINGS AFTER 1 JULY 1980 , OR DO SO WHILE THIS DECISION APPLIES , THE COMMISSION , WITH REGARD TO THE REFERENCE PRODUCTION AND QUANTITIES , EXCLUDING THE REFERENCES RESULTING FROM THE APPLICATION OF ARTICLE 16 , SHALL TAKE THE FOLLOWING MEASURES , AS APPROPRIATE : 1 . IN THE EVENT OF CONCENTRATION WITHIN THE MEANING OF ARTICLE 66 OF THE TREATY AND AUTHORIZED IN ACCORDANCE THEREWITH , THE REFERENCE PRODUCTION AND THE REFERENCE QUANTITIES SHALL CONSIST OF THE SUM OF THE REFERENCE AMOUNTS PREVIOUSLY CALCULATED FOR EACH OF THE MERGED UNDERTAKINGS . THE REFERENCE PRODUCTION AND THE REFERENCE QUANTITIES OF THE MERGED UNDERTAKINGS SHALL BE REDUCED BY THAT PART CORRESPONDING TO DELIVERIES OF PRODUCTS SUBJECT TO QUOTAS TO BE PROCESSED INTO OTHER PRODUCTS SUBJECT TO QUOTAS EFFECTED BETWEEN THOSE UNDERTAKINGS DURING THE REFERENCE PERIOD . SHOULD ONE OF THE MERGED UNDERTAKINGS NOT HAVE ANY REFERENCE FIGURES BECAUSE OF THE LIMITS SET IN ARTICLE 4 ( 4 ) , THE RULES SET OUT IN ARTICLE 4 ( 5 ) SHALL APPLY . SHOULD THE TWO MERGED UNDERTAKINGS NOT HAVE REFERENCES BECAUSE OF THE LIMITS SET IN ARTICLE 4 ( 4 ) , THE QUOTAS OF THE MERGED UNDERTAKINGS SHALL NOT BE LESS THAN DOUBLE THE LIMITS SET BY ARTICLE 5 ( 2 ) . 2 . IN THE EVENT OF THE SEPARATION OF MERGED UNDERTAKINGS , THE UNDERTAKINGS SHALL NOTIFY THE COMMISSION OF THE SUBDIVISION BETWEEN THEM OF THE REFERENCE QUANTITIES AND PRODUCTION PREVIOUSLY ALLOCATED TO THE GROUP OF WHICH THEY WERE PART . IN THE CASE OF THE UNDERTAKINGS' NOT AGREEING TO THE DIVISION MENTIONED ABOVE , THE COMMISSION SHALL DETERMINE THE DIVISION OF THE REFERENCE PRODUCTION AND QUANTITIES OF THE GROUP BETWEEN THE UNDERTAKINGS . THE COMMISSION MAY ACT IN A SIMILAR MANNER WHERE UNDERTAKINGS ARE IN COURSE OF SEPARATION AND WHERE THEIR CONDUCT IS LIABLE TO JEOPARDIZE THE PROPER FUNCTIONING OF THE PRODUCTION QUOTA SYSTEM . THE COMMISSION SHALL DETERMINE ANY NECESSARY ADJUSTMENTS . THE COMMISSION SHALL BASE ITS ACTIONS ON THE ADVICE OF A PANEL OF EXPERTS . 3 . IN THE EVENT OF THE FORMATION OF NEW INDEPENDENT UNDERTAKINGS BY ONE OR MORE UNDERTAKINGS WHICH ASSIGN TO THESE NEW UNDERTAKINGS PLANT WHICH WAS PREVIOUSLY PART OF THE PRODUCTION FACILITIES OF THE FOUNDING UNDERTAKINGS , THE UNDERTAKINGS SHALL NOTIFY THE COMMISSION OF THE SUBDIVISION BETWEEN THEM OF THE REFERENCE PRODUCTION AND QUANTITIES PREVIOUSLY ALLOCATED TO THE SEPARATE FOUNDING UNDERTAKINGS . THE COMMISSION SHALL CARRY OUT ANY ADJUSTMENT NEEDED , ON THE BASIS , WHERE APPROPRIATE , OF THE OPINION OF A PANEL OF EXPERTS . ARTICLE 14 IF , BY VIRTUE OF THE SCALE OF THE ABATEMENT RATE FOR A CERTAIN CATEGORY OF PRODUCTS SET FOR A QUARTER , THE QUOTA SYSTEM CREATES EXCEPTIONAL DIFFICULTIES FOR AN UNDERTAKING WHICH , DURING THE 12 MONTHS PRECEDING THE QUARTER IN QUESTION : - DID NOT RECEIVE AIDS AUTHORIZED BY THE COMMISSION WITH A VIEW TO COVERING OPERATING LOSSES , - WAS NOT THE SUBJECT OF PENALTIES IN RESPECT OF THE PRICE RULES OR PAID FINES DUE , THE COMMISSION SHALL , IN RESPECT OF THE QUARTER IN QUESTION , MAKE A SUITABLE ADJUSTMENT TO THE QUOTAS AND/OR PARTS OF QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET FOR THE CATEGORY OR CATEGORIES OF PRODUCTS IN QUESTION , PROVIDED THAT THE UNDERTAKING MAKES AN APPLICATION TO THIS EFFECT IN THE FIRST SIX WEEKS OF THE RELEVANT QUARTER , PROVIDING ALL THE REQUISITE SUPPORTING DOCUMENTS IN THE FOLLOWING INSTANCES : 1 . THE REFERENCE PRODUCTION FOR THE PRODUCTS OR PRODUCT FOR WHICH THE ABATEMENT RATE EXCEEDS 30 % REPRESENTS AT LEAST 50 % OF THE TOTAL REFERENCE PRODUCTION FOR ALL CATEGORIES OF PRODUCTS MANUFACTURED BY THE UNDERTAKING . 2 . THE ANNUAL REFERENCE PRODUCTION IS LESS THAN 130 000 TONNES AND THE ABATEMENT RATE FOR ONE OR MORE CATEGORIES REPRESENTING AT LEAST 50 % OF THE TOTAL REFERENCE PRODUCTION OF ALL THE CATEGORIES OF PRODUCTS MANUFACTURED BY THE UNDERTAKING EXCEEDS 20 % . IN THE FIRST INSTANCE , THE ADDITIONAL QUOTAS AND/OR PARTS OF QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET MAY NOT EXCEED AN AMOUNT CORRESPONDING TO A 25 % REDUCTION IN THE ABATEMENT RATE FOR EACH CATEGORY OF PRODUCTS IN QUESTION AND MAY NOT RESULT IN A RATE OF LESS THAN 30 % . THE TOTAL ADJUSTMENT FOR ALL CATEGORIES OF PRODUCTS IN QUESTION MAY NOT EXCEED 25 000 TONNES PER QUARTER . IN THE SECOND INSTANCE , THE ADDITIONAL QUOTAS AND/OR PARTS OF QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET MAY NOT EXCEED AN AMOUNT CORRESPONDING TO A 50 % REDUCTION IN THE ABATEMENT RATE FOR EACH CATEGORY OF PRODUCTS IN QUESTION AND MAY NOT RESULT IN AN ABATEMENT RATE OF LESS THAN 20 % . THE COMMISSION MAY MAKE THE GRANTING OF THE ADJUSTMENT CONDITIONAL ON THE PRODUCTION BY THE UNDERTAKING CONCERNED , AT THE LATTER'S EXPENSE , OF A REPORT DRAWN UP BY A FIRM OF AUDITORS CERTIFYING THAT THE QUOTA SYSTEM IS CAUSING IT EXCEPTIONAL DIFFICULTIES . ARTICLE 14A 1 . IF ON 1 APRIL 1984 THE COMMISSION ESTABLISHES AFTER EXAMINATION THAT STEEL PLANT CLOSURES AFTER 1 OCTOBER 1982 HAVE HAD THE EFFECT , WHERE A CATEGORY OF PRODUCTS IS CONCERNED , OF INCREASING BY AT LEAST 5 % THE RATIO IN THAT CATEGORY BETWEEN THE REFERENCE PRODUCTION OF ALL THE UNDERTAKINGS COVERED BY THE QUOTA SYSTEM AND THEIR PRODUCTION POTENTIAL ON 1 OCTOBER 1982 , THE COMMISSION MAY GRANT AN ADJUSTMENT TO THE QUOTAS IN THIS CATEGORY OF PRODUCTS , CALCULATED IN ACCORDANCE WITH THE RULES SET OUT IN PARAGRAPH 3 , TO UNDERTAKINGS WHICH MAKE AN APPLICATION TO THIS EFFECTS BEFORE 1 APRIL 1984 AND WHICH SATISFY THE CONDITIONS SET OUT IN PARAGRAPH 4 . 2 . THE COMMISSION WILL CARRY OUT FURTHER EXAMINATIONS FOR THE DIFFERENT CATEGORIES OF PRODUCTS AT THE BEGINNING OF EACH QUARTER AND WILL GRANT ADJUSTMENTS TO UNDERTAKINGS WHICH HAVE MADE AN APPLICATION TO THIS EFFECT IF THE RATIO IN THE CATEGORY OF PRODUCTS BETWEEN THE REFERENCE PRODUCTION ON 1 OCTOBER 1982 AND THE PRODUCTION POTENTIAL HAS INCREASED BECAUSE OF CLOSURES BY AT LEAST 5 % COMPARED WITH WHAT IT WAS WHEN THE LAST ADJUSTMENT WAS MADE . 3 . THE UNDERTAKING'S QUOTAS FOR THE CATEGORY OF PRODUCTS CONCERNED WILL BE INCREASED IN SUCH A WAY AS TO OBTAIN AN INCREASE IN THE RATIO BETWEEN ITS REFERENCE PRODUCTION AND ITS PRODUCTION POTENTIAL IN THAT CATEGORY EQUAL TO : - THE INCREASE SINCE 1 OCTOBER 1982 IN THE RATIO REFERRED TO IN PARAGRAPH 1 FOR THIS PRODUCT CATEGORY , WHERE THE FIRST INCREASE IS CONCERNED , - THE INCREASE SINCE THE DATE OF THE LAST ADJUSTMENT REFERRED TO IN PARAGRAPH 2 FOR THIS PRODUCT CATEGORY , WHERE SUBSEQUENT INCREASES ARE CONCERNED . HOWEVER , FOR ANY UNDERTAKING : - THE TOTAL INCREASES GRANTED IN THIS WAY IN ALL CATEGORIES MAY NOT GIVE RISE TO QUOTA INCREASES EXCEEDING 25 000 TONNES PER QUARTER , AND - THE ADJUSTMENT FOR EACH CATEGORY MAY NOT GIVE RISE TO GREATER QUOTAS THAN THOSE WHICH WOULD HAVE RESULTED FROM THE APPLICATION OF A 20 % ABATEMENT RATE TO ITS REFERENCE PRODUCTION , AND - THE TOTAL INCREASES GRANTED IN THIS WAY MAY NOT GIVE RISE TO A PLANT UTILIZATION RATE IN EXCESS OF 85 % . 4 . AN UNDERTAKING MAY BENEFIT FROM AN INCREASE IN QUOTAS PURSUANT TO THIS ARTICLE ONLY IF : - IT HAS NOT INCREASED ITS CAPACITY SINCE 1 JULY 1983 , - SINCE 1 OCTOBER 1982 IT HAS NOT CARRIED OUT PLANT CLOSURES GIVING RISE TO A SIGNIFICANT INCREASE IN ITS UTILIZATION RATE , - ITS VIABILITY IS ASSURED WITHOUT STRUCTURAL ADJUSTMENT , AND IF DURING THE 12 MONTHS PRECEDING THE QUARTER IN QUESTION : - IT DID NOT RECEIVE AIDS AUTHORIZED BY THE COMMISSION WITH A VIEW TO COVERING OPERATING LOSSES , - IT WAS NOT THE SUBJECT OF PENALTIES IN RESPECT OF THE PRICE RULES , OR PAID FINES DUE . ARTICLE 14B 1 . THE COMMISSION MAY ALLOCATE ADDITIONAL QUOTAS TO AN UNDERTAKING IF , SINCE 1 JANUARY 1980 , THE LATTER HAS CARRIED OUT AT LEAST 85 % OF THE SUM TOTAL OF THE REDUCTIONS IN CAPACITY PROVIDED FOR IN ITS RESTRUCTURING PLAN AND OF ANY REDUCTIONS REQUIRED BY THE COMMISSION IN ITS DECISIONS CONCERNING AIDS TO THE STEEL INDUSTRY . 2 . THE UNDERTAKINGS CONCERNED SHOULD SUBMIT THEIR APPLICATIONS , ACCOMPANIED BY SUPPORTING DOCUMENTS , IN THE FIRST SIX WEEKS OF THE QUARTER . AS FROM 1 JULY 1984 UNDERTAKINGS SHALL BE ELIGIBLE TO BENEFIT UNDER THIS ARTICLE ONLY : - IF THE COMMISSION HAS APPROVED THEIR RESTRUCTURING PLANS , OR - IF THE COMMISSION CONSIDERS IT JUSTIFIED IN THE CONTEXT OF THE RESTRUCTURING PLAN CONCERNED . 3 . THE ADDITIONAL QUOTA SHALL BE CALCULATED AS FOLLOWS : ( A ) THE COMMISSION SHALL DETERMINE THE RATIO OF THE UNDERTAKING'S TOTAL REFERENCE PRODUCTION TO THE REFERENCE PRODUCTION OF ALL THE UNDERTAKINGS FOR THE SAME PRODUCTS ; ( B ) IT SHALL ALSO DETERMINE THE RATIO OF CLOSURES ALREADY EFFECTED SINCE 1 JANUARY 1980 BY THE UNDERTAKING IN QUESTION TO THE TOTAL CLOSURES TO BE EFFECTED BY THE UNDERTAKING IN THE CONTEXT OF THE RESTRUCTURING PLAN REFERRED TO IN PARAGRAPH 1 . IT SHALL DETERMINE THE COEFFICIENT RESULTING FROM THE PRODUCT OF THESE TWO RATIOS ; ( C ) THE ADDITIONAL QUOTA SHALL NOT EXCEED THE PRODUCT OF 500 000 TONNES AND THE COEFFICIENT REFERRED TO IN ( B ) ; IT WILL BE DIVIDED BETWEEN THE DIFFERENT PRODUCT CATEGORIES ACCORDING TO THE STRUCTURE OF THE PRODUCTION POTENTIAL RESULTING FROM THE RESTRUCTURING PLAN . ARTICLE 14C 1 . THE COMMISSION MAY ALLOCATE ADDITIONAL QUOTAS TO UNDERTAKINGS : - WHICH HAVE RECEIVED ORDERS FROM THIRD COUNTRIES EXCEEDING BY OVER 10 % THE PART OF THE QUOTA WHICH THE UNDERTAKING IS NOT AUTHORIZED TO DELIVER IN THE COMMON MARKET , - WHICH MAKE AN APPLICATION TO THIS EFFECT , ACCOMPANIED BY SUPPORTING DOCUMENTS , WITHIN THE FIRST SIX WEEKS OF THE QUARTER IN WHICH THE EXPORT IS TO TAKE PLACE AND , - WHICH HAVE NOT BEEN THE SUBJECT OF PENALTIES OR HAVE PAID FINES DUE IMPOSED IN RESPECT OF THE PRICE RULES . 2 . IF THE COMMISSION ESTABLISHES THAT THESE ORDERS ARE IN THE INTEREST OF THE COMMUNITY , THE COMMISSION SHALL ALLOCATE ADDITIONAL QUOTAS TO THESE UNDERTAKINGS CORRESPONDING TO THE QUANTITY IN EXCESS OF THE THRESHOLD MENTIONED IN THE FIRST INDENT OF PARAGRAPH 1 . THE SUM TOTAL OF THESE ADJUSTMENTS MAY NOT EXCEED , IN ANY QUARTER , THE QUARTERLY AVERAGE OF THE SUM TOTAL OF THE PARTS OF QUOTAS WHICH MAY NOT BE DELIVERED IN THE COMMON MARKET FOR ALL UNDERTAKINGS WHICH WERE NOT USED IN THE FOUR PRECEDING QUARTERS . IF THE AVERAGE OF THESE UNUSED PARTS OF QUOTAS PROVES INADEQUATE TO SATISFY ALL THESE INCREASES , THE COMMISSION SHALL REDUCE THESE INCREASES PROPORTIONALLY . 3 . UNDERTAKINGS SHALL COMMUNICATE TO THE COMMISSION , WITHIN THREE MONTHS OF THE EXPORT , IN ADDITION TO THE EVIDENCE OF EXPORT INDICATED IN ARTICLE 11 ( 6 ) , COPIES OF THE IMPORT FORMS OF THE THIRD COUNTRY OF DESTINATION . DELIVERIES IN RESPECT OF WHICH AN UNDERTAKING DOES NOT PROVIDE SUCH PROOF OF EXPORT SHALL BE REGARDED AS HAVING BEEN MADE WITHIN THE COMMON MARKET , AND THE COMMISSION SHALL MODIFY ITS DECISION ACCORDINGLY . ARTICLE 15 1 . WHERE THE UNDERTAKINGS CONCERNED SO REQUEST IN ADVANCE , THE COMMISSION MAY AUTHORIZE EXCHANGES , SALES OR TRANSFERS OF ALL OR PART OF REFERENCE PRODUCTION OR QUANTITIES IF THE PLANTS CORRESPONDING TO THE REFERENCE FIGURES TO BE TRANSFERRED WERE PERMANENTLY CLOSED OR SOLD AND TRANSFERRED TO A THIRD COUNTRY AFTER 1 JANUARY 1980 . WHERE THE UNDERTAKINGS CONCERNED SO REQUEST IN ADVANCE , THE COMMISSION MAY ALSO AUTHORIZE EXCHANGES , SALES OR TRANSFERS OF ALL OR PART OF REFERENCE PRODUCTION AND QUANTITIES WITHIN THE FRAMEWORK OF RESTRUCTURING PLANS WHICH IT HAS APPROVED . WHERE AN UNDERTAKING WISHES TO EXCHANGE OR TRANSFER PRODUCTION OF PRODUCTS COVERED BY THE QUOTA SYSTEM WHICH WERE PREVIOUSLY INTENDED FOR INTERNAL PROCESSING IN CONJUNCTION WITH ANOTHER UNDERTAKING , THE COMMISSION MAY ALLOCATE TO IT THE NECESSARY REFERENCE FIGURES TO PERMIT SUCH EXCHANGES OR TRANSFERS , PROVIDED THAT PRODUCTION DOES NOT INCREASE AS A RESULT . 2 . IN THE CASE OF PERMANENT CLOSURE OR OF SALE AND TRANSFER OF A PLANT TO A THIRD COUNTRY AFTER 1 JANUARY 1980 , THE COMMISSION MAY , AS FROM THE FOURTH QUARTER OF 1983 , AUTHORIZE THE UNDERTAKING TO TRANSFER THE REFERENCE FIGURES CORRESPONDING TO THIS PLANT WITHIN THE TWO GROUPS OF CATEGORIES OF PRODUCTS SET OUT BELOW : - IA , IB , IC , ID , II AND III ( GROUP 1 ) , - III , IV , V AND VI ( GROUP 2 ) . THIS TRANSFER OF REFERENCES SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS : - THE REFERENCE FOR THE PLANT IN QUESTION SHALL BE REDUCED BY 15 % BEFORE APPLICATION OF THE AVERAGE RATE RESULTING FROM EXCHANGES WHICH THE UNDERTAKINGS HAVE MADE WITHIN THE MEANING OF PARAGRAPH 1 . SHOULD THERE NOT BE SUFFICIENT REPRESENTATIVE EXCHANGES , THE COMMISSION SHALL DETERMINE THE RATE OF EXCHANGE . IT MAY , TO THIS END , SEEK ADVICE FROM AN EXPERT OR GROUP OF EXPERTS . - THE REFERENCES RESULTING FROM THIS CALCULATION SHALL BE DISTRIBUTED WITHIN THE GROUPS OF CATEGORIES OF PRODUCTS MENTIONED IN PROPORTION TO THE UNDERTAKING'S PRODUCTION POTENTIAL . - CATEGORY III MAY NOT BE USED TO MOVE FROM ONE GROUP OF CATEGORIES TO ANOTHER . 3 . THE RULES PROVIDED FOR IN PARAGRAPHS 1 AND 2 CONCERNING REFERENCE PRODUCTION AND QUANTITIES , WITH THE EXCEPTION OF ADJUSTMENTS GRANTED PURSUANT TO ARTICLES 14A AND 16 , SHALL APPLY ON CONDITION THAT THE UNDERTAKING CARRIES OUT A RESTRUCTURING PLAN IN ACCORDANCE WITH THE CONDITIONS SET IN THE COMMISSION DECISIONS AND DOES NOT RECEIVE AIDS WHICH ARE NOT IN KEEPING WITH DECISION NO 2320/81/ECSC ( 5 ) . THEY SHALL ALSO APPLY IN THE CASE OF CONVERSION OF A PLANT SO THAT THE PRODUCTION POTENTIAL OF A CATEGORY IS PERMANENTLY ALTERED BY OVER 20 % . 4 . AN INTERNAL EXCHANGE OF REFERENCES SHALL NOT BE SUBJECT TO THE REDUCTIONS PROVIDED FOR IN PARAGRAPH 2 WHERE THE UNDERTAKING DOES NOT HAVE MORE THAN TWO ROLLING MILLS . 5 . AT THE REQUEST OF THE UNDERTAKINGS CONCERNED , THE COMMISSION MAY AUTHORIZE AN INCREASE IN THEIR REFERENCES IN CATEGORY ID AGAINST A REDUCTION IN CATEGORY IB OR IC WITHOUT A PLANT HAVING BEEN CLOSED OR SOLD . THE REDUCTION SHALL TAKE ACCOUNT OF THE DIFFERENCE BETWEEN THE ABATEMENT RATES FOR THE CATEGORIES OF PRODUCTS IN QUESTION IN THE LAST FOUR QUARTERS . THE COMMISSION WILL ENSURE THAT THE INCREASE IN REFERENCES AT COMMUNITY LEVEL DOES NOT EXCEED THE LEVEL OF DEMAND IN THAT CATEGORY AND THAT AN UNDERTAKING'S REFERENCES MAY NOT EXCEED 85 % OF ITS PRODUCT POTENTIAL . 6 . UNDERTAKINGS WHICH DO NOT EXCHANGE THEIR REFERENCES , DO NOT TRANSFER THEM AND DO NOT MAKE INTERNAL EXCHANGES SHALL LOSE THESE REFERENCES ONE YEAR AFTER THE CLOSURE , SALE AND TRANSFER TO A THIRD COUNTRY OR CONVERSION OF THE PLANT IN QUESTION , IF THEY HAVE NOT PRODUCED ANYTHING IN THE CATEGORY OF PRODUCTS IN QUESTION IN THAT YEAR . ARTICLE 15A 1 . THE COMMISSION MAY MAKE A REDUCTION IN AN UNDERTAKING'S QUOTAS IF IT ESTABLISHES THAT THE UNDERTAKING IN QUESTION HAS RECEIVED AIDS NOT AUTHORIZED BY THE COMMISSION PURSUANT TO DECISION NO 2320/81/ECSC OR IF THE CONDITIONS UNDER WHICH AIDS WERE AUTHORIZED HAVE NOT BEEN COMPLIED WITH . IN SUCH CASES THE UNDERTAKING IN QUESTION SHALL NOT BE ENTITLED TO AN ADJUSTMENT UNDER ARTICLE 8 , 14 , 14A , 14B AND 16 . 2 . SIMILARLY , NO UNDERTAKING SHALL BE ENTITLED , IN ANY GIVEN QUARTER , TO AN ADJUSTMENT UNDER ARTICLE 8 , 14 , 14A , 14B AND 16 IF , IN THE 12 MONTHS PRECEDING THE QUARTER IN QUESTION , IT WAS THE SUBJECT OF PENALTIES UNDER THE QUOTA SYSTEM , UNLESS IT HAS PAID ALL FINES DUE . ARTICLE 15B 1 . A MEMBER STATE MAY SUBMIT A COMPLAINT TO THE COMMISSION IF IT ESTABLISHES , WITH REGARD TO CATEGORIES IA , IB , II AND III , THAT DELIVERIES OF PRODUCTS IN ONE OF THESE CATEGORIES HAVE BEEN ALTERED DURING A QUARTER TO A SIGNIFICANT EXTENT COMPARED WITH TRADITIONAL DELIVERIES . 2 . A COMPLAINT AS REFERRED TO IN PARAGRAPH 1 MUST BE SUBMITTED NOT LATER THAN EIGHT WEEKS FOLLOWING THE END OF THE QUARTER IN QUESTION . 3 . THE COMMISSION SHALL EXAMINE WHETHER SUCH A COMPLAINT IS JUSTIFIED , ON THE BASIS OF THE MONTHLY STATISTICS SENT BY THE MEMBER STATES PURSUANT TO DECISION NO 3717/83/ECSC . WHEN MAKING ITS ASSESSMENT IT SHALL TAKE ACCOUNT OF ALL THE CIRCUMSTANCES PERTAINING TO THE CASE IN QUESTION . 4 . IT SHALL CONSULT THE MEMBER STATES CONCERNED IF IT CONSIDERS THAT THE COMPLAINT IS JUSTIFIED . IN THIS EVENT , IT SHALL REQUEST THE UNDERTAKINGS IN QUESTION TO GIVE A COMMITMENT IN WRITING THAT , DURING THE FOLLOWING QUARTER , THEY WILL CORRECT THE IMBALANCE IN THEIR TRADITIONAL DELIVERIES . 5 . IF AN UNDERTAKING DOES NOT GIVE SUCH A COMMITMENT , OR IF THE COMMITMENT IS NOT HONOURED , THE COMMISSION MAY REDUCE THE PART OF THE UNDERTAKING'S QUOTA WHICH MAY BE DELIVERED IN THE COMMON MARKET FOR THE FOLLOWING QUARTER BY A QUANTITY NOT EXCEEDING THAT WHICH CAUSED THE IMBALANCE IN TRADITIONAL DELIVERIES . 6 . THE COMMISSION SHALL INFORM THE MEMBER STATES CONCERNED OF THE ACTION TAKEN ON THE COMPLAINT . ARTICLE 16 WHERE THE COMMISSION FINDS , FOLLOWING RECEIPT OF A REQUEST FROM AN UNDERTAKING WHOSE PLANT IS LOCATED IN GREECE , THAT THE QUOTA SYSTEM IS CAUSING THE UNDERTAKING CONCERNED EXCEPTIONAL DIFFICULTIES LIKELY TO PREVENT IT FROM ADAPTING TO THE STRUCTURAL DEVELOPMENTS IN THAT COUNTRY'S ECONOMY , IT SHALL MAKE AN APPROPRIATE ADJUSTMENT TO THE REFERENCE PRODUCTION FIGURES FOR THE UNDERTAKING AND PRODUCTS IN QUESTION .ARTICLE 17 WHERE THE COMMISSION FINDS , IN PARTICULAR ON THE BASIS OF COMPLAINTS , THAT UNDERTAKINGS HAVE MODIFIED THEIR TRADITIONAL DELIVERIES OF SEMI-FINISHED PRODUCTS INTENDED FOR THE MANUFACTURE OF PRODUCTS SUBJECT TO THE QUOTA SYSTEM TO THE POINT WHERE THEY NO LONGER PERMIT A PROPER SUPPLY TO THE UNDERTAKINGS WHICH DEPENDED ON THEM , IT SHALL TAKE THE APPROPRIATE STEPS TO REMEDY THE SITUATION . ARTICLE 18 1 . IF RADICAL CHANGES OCCUR ON THE IRON AND STEEL MARKET OR IF THE APPLICATION OF THIS DECISION ENCOUNTERS ANY UNFORESEEN DIFFICULTIES , THE COMMISSION SHALL CARRY OUT THE NECESSARY ADJUSTMENTS BY GENERAL DECISION . 2 . WITHOUT PREJUDICE TO THE APPLICATION OF ARTICLE 58 ( 3 ) OF THE ECSC TREATY , THE SYSTEM OF PRODUCTION QUOTAS SHALL APPLY FROM 1 JANUARY 1984 TO 31 DECEMBER 1985 . THE PROVISIONS OF ARTICLE 2 ( 1 ) SHALL APPLY DURING THE SAME PERIOD . ARTICLE 19 FOR THE FIRST QUARTER OF 1984 , THE PERIOD OF SIX WEEKS REFERRED TO IN ARTICLES 14 , 14B AND 14C IS HEREBY EXTENDED TO EIGHT WEEKS . ARTICLE 20 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 31 JANUARY 1984 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT ANNEX I DEFINITION OF THE CATEGORIES OF ROLLED PRODUCTS FOR THE DEFINITION AND NOMENCLATURE OF THE PRODUCTS REFERENCE SHOULD BE MADE TO EUROSTAT QUESTIONNAIRE 2-13 . THE PRODUCTS INCLUDE ALL QUALITIES AND PRIME AND SECONDARY MATERIAL . * QUESTIONNAIRE EUROSTAT 2.13 LIST OF PRODUCTS * LINE * COLUMN CATEGORY I : - PRODUCTION OF HOT WIDE STRIP MILLS ( COILS ) * 280 * 02 - HOT ROLLED NARROW STRIP LESS THAN 600 MM INCLUDING TUBE STRIP * 150 * - - HOT ROLLED STRIP OBTAINED FROM SLITTING WIDE STRIP * 291 * 02 TOTAL ( 280-02 ) + 150 LESS ( 291-02 ) ( 6 ) CATEGORY I ( 6 ) OF WHICH INTENDED ( 7 ) FOR PRODUCTION IN THE COMMUNITY OF : 1 . WELDED TUBES WITH A DIAMETER GREATER THAN 406.4 MM 2 . TINPLATE ( INCLUDING BLACK PLATE AND TFS ) 3 . ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % OR MORE TOTAL - EXCLUDED PRODUCTS ( 1 + 2 + 3 ) TOTAL - CATEGORY I ( AFTER DEDUCTION OF EXCLUDED PRODUCTS ) ( 7 ) " INTENDED FOR " MEANS ACTUALLY USED FOR THE PRODUCTION IN QUESTION CATEGORY IA : - HOT ROLLED WIDE STRIP FOR DIRECT USE AND EXPORT * 171 + 172 + 173 - HOT ROLLED WIDE STRIP FOR REROLLING OR OTHER TYPES OF PROCESSING BY OTHER COMMUNITY UNDERTAKINGS - MEDIUM ( OR LIGHT ) PLATE AND HEAVY PLATE ( OF 3 MM AND OVER ) OBTAINED BY CUTTING HOT ROLLED WIDE STRIP * EX 161 + 162 - HOT ROLLED NARROW STRIP LESS THAN 600 MM * 150 TOTAL CATEGORY I A ( 8 ) ( 8 ) OF WHICH INTENDED ( 9 ) FOR PRODUCTION IN THE COMMUNITY 1 . WELDED TUBES WITH A DIAMETER GREATER THAN 406.4 MM 2 . TINPLATE ( INCLUDING BLACKPLATE AND TFS ) 3 . ELECTRICAL SHEET WITH SILICON CONTENT OF 1 % OR MORE TOTAL - EXCLUDED PRODUCTS ( 1 + 2 + 3 ) TOTAL - CATEGORY IA ( AFTER DEDUCTION OF EXCLUDED PRODUCTS ) ( 9 ) " INTENDED FOR " MEANS ACTUALLY USED FOR THE PRODUCTION IN QUESTION CATEGORY IB : - COLD REDUCED SHEET OF LESS THAN 3 MM IN CUT LENGTHS OR COILS * 168 - COLD REDUCED SHEET OF 3 MM OR MORE ( IN CUT LENGTHS OR COILS ) * 167 - HOT ROLLED SHEET OF LESS THAN 3 MM , IN CUT LENGTHS * 163 OF WHICH HOT OR COLD ROLLED SHEET FOR MAKING PRODUCTS OF CATEGORIES IC AND ID IN OTHER COMMUNITY UNDERTAKINGS TOTAL CATEGORY I B ( 10 ) ( 10 ) OF WHICH INTENDED ( 11 ) FOR PRODUCTION IN THE COMMUNITY OF : 1 . TINPLATE ( INCLUDING BLACK PLATE AND TFS ) 2 . ELECTRICAL SHEET WITH SILICON CONTENT OF 3 . MATERIAL INTENDED FOR PRODUCTION IN THE SAME UNDERTAKING OF COATED PRODUCTS ( EXCLUDING TINPLATE BLACKPLATE , TFS ) TOTAL - EXCLUDED PRODUCTS ( 1 + 2 + 3 ) TOTAL CATEGORY IB ( AFTER DEDUCTION OF PRODUCTS 1 + 2 + 3 ) ( 11 ) " INTENDED FOR " MEANS ACTUALLY USED FOR THE PRODUCTION IN QUESTION CATEGORY IC : HOT DIPPED GALVANIZED SHEET IN CUT LENGTHS OR COILS OF WHICH : * 241 1 . THOSE SUBSEQUENTLY COATED BY THE SAME UNDERTAKING 2 . GALVANIZED SHEET FOR MAKING PRODUCTS IN CATEGORY ID IN OTHER UNDERTAKINGS OF THE COMMUNITY TOTAL CATEGORY I C ( AFTER DEDUCTION OF PRODUCTS 1 ) CATEGORY ID : ELECTROGALVANIZED SHEET IN CUT LENGTHS OR COILS OF WHICH : * 242 1 . THOSE COATED SUBSEQUENTLY BY THE SAME UNDERTAKING 2 . ELECTROGALVANIZED SHEET COATED SUBSEQUENTLY BY OTHER UNDERTAKINGS IN THE COMMUNITY SHEET COATED ORGANICALLY IN CUT LENGTHS OR COILS * 262 OTHER METALLIC COATINGS IN CUT LENGTHS OR COILS * 250 + 261 + 263 TOTAL - CATEGORY ID ( AFTER DEDUCTION OF PRODUCTS 1 ) CATEGORY II : REVERSING MILL PLATE ( HOT ROLLED PLATE AND SHEET EX MILLS OTHER THAN WIDE STRIP MILLS ) * 164 + 165 + 166 WIDE FLATS * 140 TOTAL - CATEGORY II ( 12 ) ( 12 ) INCLUDING THOSE INTENDED ( 13 ) FOR COMMUNITY PRODUCTION OF WELDED TUBES WITH A DIAMETER GREATER THAN 406.4 MM TOTAL CATEGORY II ( AFTER DEDUCTION OF MATERIAL INTENDED FOR TUBE PRODUCTION ) ( 13 ) " INTENDED FOR " MEANS ACTUALLY USED FOR THE PRODUCTION IN QUESTION CATEGORY III : WIDE FLANGED BEAMS * 122 OTHER BEAMS , SECTIONS AND CHANNELS OF I , U , H PROFILE OF 80 MM OR MORE AND MINE FRAME SECTIONS TOTAL CATEGORY III ( 14 ) ( 14 ) OF WHICH MINE FRAME SECTIONS TOTAL CATEGORY III ( AFTER DEDUCTION OF MINE FRAME SECTIONS ) CATEGORY IV : WIRE ROD IN COILS ( INCLUDING REINFORCING AND MERCHANT BARS IN COILS ) * 132 CATEGORY V : REINFORCING BARS ( EXCLUDING REINFORCING BARS IN COILS ) * 133 CATEGORY VI : MERCHANT BARS ( EXCLUDING MERCHANT BARS IN COILS ) * 134 ANNEX II QUESTIONNAIRE 313 * PRODUCTION OF CERTAIN ROLLED PRODUCTS IN ORDINARY STEEL , QUALITY AND NON-ALLOY SPECIAL STEELS AND LOW ALLOY SPECIAL STRUCTURAL STEELS , WELDABLE " SONDERBAUSTAEHLE " . - PRIME PLUS NON PRIME MONTHLY STATISTICS TO BE SENT TO C . C . E . , TELEX 3252 ACIER LU , NOT LATER THAN 10 WORKING DAYS AFTER THE END OF THE MONTH . A COPY SHOULD ALSO BE SENT ( RECORDED DELIVERY ) TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , TASK FORCE STEEL ( DG III ) , BLDG . CAL , RUE ALCIDE DE GASPERI , L-1019 LUXEMBOURG-KIRCHBERG ( SAME DEADLINE ) . NAME OF COMPANY * CODE * PRODUCTION FOR THE MONTH OF PRODUCTS * CODE * TONNES CATEGORY I PRODUCTION OF HOT WIDE STRIP MILLS * 11001 HOT ROLLED NARROW STRIP LESS THAN 600 MM INCLUDING TUBE STRIP * 11002 TOTAL ( 15 ) * 11000 ( 15 ) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF : 1 . WELDED TUBES WITH A DIAMETER GREATER THAN 406.4 MM * 12001 2 . TINPLATE ( INCLUDING BLACKPLATE AND TFS ) * 12002 3 . ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % OR MORE * 12003 TOTAL EXCLUDED PRODUCTS ( 12001 TO 12003 ) * 12000 TOTAL CATEGORY I ( 11000 - 12000 ) ( 16 ) * 13000 ( 16 ) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF WELDED TUBES WITH A DIAMETER EQUAL TO OR LESS THAN 406.4 MM ( EX HOT ROLLED ) * 13001 CATEGORY 1A : HOT ROLLED WIDE STRIP FOR DIRECT USE AND EXPORT * 11101 HOT ROLLED WIDE STRIP FOR REROLLING OR OTHER TYPES OF PROCESSING BY OTHER COMMUNITY UNDERTAKINGS * 13102 HOT-ROLLED NARROW STRIP LESS THAN 600 MM * 11102 PLATE OF THICKNESS 3 MM OR MORE OBTAINED BY CUTTING HOT ROLLED WIDE STRIP * 11103 TOTAL ( 17 ) * 11100 ( 17 ) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF : 1 . WELDED TUBES WITH A DIAMETER GREATER THAN 406.4 MM * 12101 2 . TINPLATE ( INCLUDING BLACKPLATE AND TFS ) * 13103 3 . ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % OR MORE * 13104 TOTAL ( 12101 + 13103 + 13104 ) * 13105 TOTAL CATEGORY 1A ( 11100 - 13105 ) ( 18 ) * 13100 ( 18 ) OF WHICH INTENDED FOR THE PRODUCTION IN THE COMMUNITY OF WELDED TUBES WITH A DIAMETER EQUAL TO OR LESS THAN 406.4 MM ( EX HOT ROLLED ) * 13101 CATEGORY IB : COLD REDUCED SHEET OF LESS THAN 3 MM , IN CUT LENGTHS OR COILS AND HOT ROLLED SHEET OF LESS THAN 3 MM IN CUT LENGTHS * 11200 COLD REDUCED SHEET OF 3 MM OR MORE ( IN CUT LENGTHS OR COILS ) * 11202 OF WHICH : HOT OR COLD ROLLED SHEET IN CUT LENGTHS OR COILS FOR MAKING PRODUCTS OF CATEGORIES IC AND ID IN OTHER COMMUNITY UNDERTAKINGS * 12204 TOTAL ( 19 ) ( 11200 + 11202 ) * 11201 ( 19 ) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF : 1 . TINPLATE ( INCLUDING BLACKPLATE AND TFS ) * 12201 2 . ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % OR MORE * 12202 3 . OTHER COATED PRODUCTS IN THE SAME UNDERTAKING ( EXCLUDING TINPLATE , BLACKPLATE AND TFS ) * 12203 TOTAL ( 12201 + 12202 + 12203 ) * 12200 TOTAL CATEGORY IB ( 11201 - 12200 ) * 13200 CATEGORY IC : HOT DIPPED GALVANISED SHEET - IN CUT LENGTHS OR COILS , OF WHICH * 11301 HOT DIPPED GALVANISED SHEET FOR MAKING PRODUCTS IN CATEGORY ID IN THE SAME UNDERTAKING * 11302 HOT DIPPED GALVANISED SHEET FOR MAKING PRODUCTS IN CATEGORY ID IN OTHER UNDERTAKINGS OF THE COMMUNITY * 11303 TOTAL CATEGORY IC ( 11301 - 11302 ) * 11300 CATEGORY ID : ELECTROGALVANISED SHEET IN CUT LENGTHS OR COILS * 11401 OF WHICH COATED SUBSEQUENTLY IN THE SAME UNDERTAKING * 11402 OF WHICH COATED SUBSEQUENTLY IN OTHER UNDERTAKINGS OF THE COMMUNITY * 11403 ORGANIC COATED SHEETS IN CUT LENGTHS OR COILS * 11404 OTHER METALLIC COATING IN CUT LENGTHS OR COIL * 11405 TOTAL OTHER COATED SHEETS ( 11401 + 11404 + 11405 - 11402 ) * 11400 CATEGORY II REVERSING MILL PLATE ( HOT ROLLED PLATE AND SHEET EX MILLS OTHER THAN WIDE STRIP MILLS ) * 21001 WIDE FLATS * 21002 TOTAL ( 21001 + 21002 ) ( 20 ) * 21000 ( 20 ) OF WHICH INTENDED FOR COMMUNITY PRODUCTION OF WELDED TUBES WITH A DIAMETER GREATER THAN 406.4 MM * 22001 TOTAL CATEGORY II ( 21000 - 22001 ) * 23000 CATEGORY III WIDE FLANGED BEAMS , OTHER BEAMS , SECTIONS AND CHANNELS OF I , U , H PROFILE OF 80 MM OR MORE AND MINE FRAME SECTIONS ( 21 ) * 31000 ( 21 ) OF WHICH MINE FRAME SECTIONS * 32001 TOTAL CATEGORY III ( 31000 - 32001 ) * 33000 CATEGORY IV WIRE ROD IN COILS ( INCLUDING REINFORCING AND MERCHANT BARS IN COILS ) * 41000 CATEGORY V REINFORCING BARS ( EXCLUDING REINFORCING BARS IN COILS ) * 52000 CATEGORY VI MERCHANT BARS ( EXCLUDING MERCHANT BARS IN COILS ) * 63000 WHEN COMPLETING THIS QUESTIONNAIRE , PARTICULAR REFERENCE SHOULD BE MADE TO EUROSTAT QUESTIONNAIRES 2.13 - 2.16 - 2.16 ANNEX , BOTH TO THE EXPLANATORY NOTES AND TO THE PRODUCT DEFINITIONS AND NOMENCLATURES . ANNEX II QUESTIONNAIRE 314 * PRODUCTION OF CERTAIN ROLLED PRODUCTS IN ALLOY STEELS ( EXCLUDING " SONDERBAUSTAEHLE " ) PRIME PLUS NON PRIME MONTHLY STATISTICS TO BE SENT TO C . C . E . ( TELEX 3252 ACIER LU ) NOT LATER THAN 10 WORKING DAYS AFTER THE END OF THE MONTH . A COPY SHOULD ALSO BE SENT ( RECORDED DELIVERY ) TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , TASK FORCE STEEL ( DG III ) , BLDG . CAL , RUE ALCIDE DE GASPERI , L-1019 LUXEMBOURG-KIRCHBERG ( SAME DEADLINE ) NAME OF COMPANY * CODE * PRODUCTION FOR THE MONTH O PRODUCTS * CODE * TONNES CATEGORY I PRODUCTION OF HOT WIDE STRIP MILLS * 11001 HOT ROLLED NARROW STRIP LESS THAN 600 MM INCLUDING TUBE STRIP * 11002 TOTAL ( 22 ) * 11000 ( 22 ) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF : 1 . WELDED TUBES WITH A DIAMETER GREATER THAN 406.4 MM * 12001 2 . TINPLATE ( INCLUDING BLACKPLATE AND TFS ) * 12002 3 . ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % OR MORE * 12003 TOTAL EXCLUDED PRODUCTS ( 12001 TO 12003 ) * 12000 TOTAL CATEGORY I ( 11000 - 12000 ) ( 23 ) * 13000 ( 23 ) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF WELDED TUBES WITH A DIAMETER EQUAL TO OR LESS THAN 406.4 MM * 13001 EX HOT ROLLED CATEGORY 1A : HOT ROLLED WIDE STRIP FOR DIRECT USE AND EXPORT * 11101 HOT ROLLED WIDE STRIP FOR REROLLING OR OTHER TYPES OF PROCESSING BY OTHER COMMUNITY UNDERTAKINGS * 13102 HOT ROLLED NARROW STRIP LESS THAN 600 MM * 11102 PLATE OF THICKNESS 3 MM OR MORE OBTAINED BY CUTTING HOT ROLLED WIDE STRIP * 11103 TOTAL ( 24 ) * 11100 ( 24 ) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF : 1 . WELDED TUBES WITH A DIAMETER GREATER THAN 406.4 MM * 12101 2 . TINPLATE ( INCLUDING BLACKPLATE AND TFS ) * 13103 3 . ELECTRICAL SHEET WITH SILICON CONTENT OF 1 % OR * 13104 TOTAL ( 12101 + 13103 + 13104 ) * 13105 TOTAL CATEGORY 1A ( 11100 - 13105 ( 25 ) * 13100 ( 25 ) OF WHICH INTENDED FOR THE PRODUCTION IN THE COMMUNITY OF WELDED TUBES WITH A DIAMETER EQUAL TO OR LESS THAN 406.4 MM EX HOT ROLLED * 13101 CATEGORY IB : COLD REDUCED SHEET LESS THAN 3 MM , IN CUT LENGTHS OR COILS , AND HOT ROLLED SHEET LESS THAN 3 MM IN CUT LENGTHS * 11200 COLD REDUCED SHEET OF 3 MM OR MORE ( IN CUT LENGTHS OR COILS ) * 11202 OF WHICH : HOT OR COLD ROLLED SHEET IN CUT LENGTHS OR COILS FOR MAKING PRODUCTS OF CATEGORIES IC AND ID IN OTHER COMMUNITY UNDERTAKINGS * 12204 TOTAL ( 26 ) ( 11200 + 11202 ) * 11201 ( 26 ) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF : 1 . TINPLATE ( INCLUDING BLACKPLATE AND TFS ) * 12201 2 . ELECTRICAL SHEET WITH A SILICON CONTENT OF * 12202 3 . OTHER COATED PRODUCTS IN THE SAME UNDERTAKING ( EXCLUDING TINPLATE , BLACKPLATE AND TFS ) * 12203 TOTAL ( 12201 + 12202 + 12203 ) * 12200 TOTAL CATEGORY IB ( 11201 - 12200 ) * 13200 CATEGORY IC : HOT DIPPED GALVANISED SHEET - IN CUT LENGTHS OR COILS , OF WHICH * 11301 HOT DIPPED GALVANISED SHEET FOR MAKING PRODUCTS IN CATEGORY ID IN THE SAME UNDERTAKING * 11302 HOT DIPPED GALVANISED SHEET FOR MAKING PRODUCTS IN CATEGORY ID IN OTHER UNDERTAKINGS OF THE COMMUNITY * 11303 TOTAL CATEGORY IC ( 11301 - 11302 ) * 11300 CATEGORY ID : ELECTROGALVANISED SHEET IN CUT LENGTHS OR COILS * 11401 OF WHICH COATED SUBSEQUENTLY IN THE SAME UNDERTAKING * 11402 OF WHICH COATED SUBSEQUENTLY IN OTHER UNDERTAKINGS OF THE COMMUNITY * 11403 ORGANIC COATED SHEETS IN CUT LENGTHS OR COILS * 11404 OTHER METALLIC COATING IN CUT LENGTHS OR COIL * 11405 TOTAL OTHER COATED SHEETS ( 11401 + 11404 + 11405 - 11402 ) * 11400 CATEGORY II REVERSING MILL PLATE ( HOT ROLLED PLATE AND SHEET EX MILLS OTHER THAN WIDE STRIP MILLS ) * 21001 WIDE FLATS * 21002 TOTAL ( 21001 + 21002 ) ( 27 ) * 21000 ( 27 ) OF WHICH INTENDED FOR COMMUNITY PRODUCTION OF WELDED TUBES WITH A DIAMETER GREATER THAN 406.4 MM * 22001 TOTAL CATEGORY II ( 21000 - 22001 ) * 23000 CATEGORY III WIDE FLANGED BEAMS , OTHER BEAMS , SECTIONS AND CHANNELS OF I , U , H PROFILE OF 80 MM OR MORE AND MINE FRAME SECTIONS ( 28 ) * 31000 ( 28 ) OF WHICH MINE FRAME SECTIONS * 32001 TOTAL CATEGORY III ( 31000 - 32001 ) * 33000 CATEGORY IV ( 29 ) WIRE ROD IN COILS ( INCLUDING REINFORCING AND MERCHANT BARS IN COILS ) * 41000 CATEGORY V ( 29 ) REINFORCING BARS ( EXCLUDING REINFORCING BARS IN COILS ) * 52000 CATEGORY VI ( 29 ) MERCHANT BARS ( EXCLUDING MERCHANT BARS IN COILS ) * 63000 ( 29 ) OF WHICH ALLOY STEELS WITH AN ALLOY CONTENT OF AT LEAST 5 % - WITH THE EXCEPTION OF STEELS CONTAINING LESS THAN 1 % CARBON AND MORE THAN 12 % CHROMIUM - WHOSE ACTUAL INVOICED PRICE IS NOT LESS THAN 30 % HIGHER THAN THE LIST PRICE OF THE CORRESPONDING ORDINARY STEEL PRODUCT WIRE ROD IN COILS ( INCLUDING REINFORCING BARS IN COILS ) * 41001 REINFORCING BARS ( EXCLUDING REINFORCING BARS IN COILS ) * 52001 MERCHANT BARS * 63001 WHEN COMPLETING THIS QUESTIONNAIRE , PARTICULAR REFERENCE SHOULD BE MADE TO EUROSTAT QUESTIONNAIRES 2.13 - 2.16 - 2.16 ANNEX , BOTH TO THE EXPLANATORY NOTES AND TO THE PRODUCT DEFINITIONS AND NOMENCLATURES . ANNEX II QUESTIONNAIRE 371 * DELIVERIES OF CERTAIN ROLLED PRODUCTS IN ORDINARY STEEL , QUALITY , AND NON ALLOY SPECIAL STEELS AND LOW ALLOY SPECIAL STRUCTURAL STEELS , WELDABLE " SONDERBAUSTAEHLE " PRIME PLUS NON PRIME TO BE COMPLETED AND SENT IN THE SAME TIME SCALE AND IN THE SAME WAY AS QUESTIONNAIRE 313 AND 314 COMPANY : * CODE * DELIVERIES FOR THE MONTH OF : * IN THE COMMUNITY INCL . NAT . MARKETS * TO THIRD COUNTRIES * TOTAL * PRODUCTS * CODE * TONNES * CODE * TONNES * CODE * TONNES * CATEGORY 1A 1 * HOT ROLLED WIDE STRIP FOR DIRECT USE AND EXPORT * 11101 * * 21101 * * 31101 2 * HOT ROLLED WIDE STRIP FOR REROLLING OR OTHER TYPES OF PROCESSING BY OTHER COMMUNITY UNDERTAKINGS * 11302 * * - * * 31302 3 * HOT ROLLED NARROW STRIP LESS THAN 600 MM * 11102 * * 21102 * * 31102 4 * PLATE OF THICKNESS 3 MM OR MORE OBTAINED BY CUTTING HOT ROLLED WIDE STRIP * 11103 * * 21103 * * 31103 5 * TOTAL ( 1 + 2 + 3 + 4 ) ( 30 ) * 11100 * * 21100 * * 31100 * ( 30 ) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF : 6 * WELDED TUBES WITH A DIAMETER GREATER THAN 406.4 MM * 11200 * * - * * 31200 7 * TINPLATE ( INCL . BLACKPLATE AND + TFS ) * 11403 * * - * * 31403 8 * ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % OR MORE * 11404 * * - * * 31404 9 * TOTAL ( 6 + 7 + 8 ) * 11400 * * - * * 3140010 * TOTAL CATEGORY 1A ( 5 - 9 ) * 11300 * * 21300 * * 31300 11 * OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF WELDED TUBES WITH A DIAMETER EQUAL TO OR LESS THAN 406.4 MM ( EX HOT ROLLED ) * 11301 * * - * * 31301 * CATEGORY IB 12 * COLD REDUCED SHEET OF LESS THAN 3 MM IN CUT LENGTHS OR COILS - AND HOT ROLLED SHEET OF LESS THAN 3 MM IN CUT LENGTHS * 12101 * * 22101 * * 32101 13 * COLD REDUCED SHEET OF 3 MM OR MORE ( IN CUT LENGTHS OR COILS ) * 12103 * * 22103 * * 32103 14 ( 31 ) * HOT OR COLD ROLLED SHEET FOR MAKING PRODUCTS OF CATEGORIES IC AND ID IN OTHER COMMUNITY UNDERTAKINGS * 12102 * * - * * 32102 15 * TOTAL ( 12 + 13 + 14 ) ( 32 ) * 12100 * * 22100 * * 32100 * ( 32 ) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF : 16 * TINPLATE ( INCLUDING BLACKPLATE AND TFS ) * 12403 * * - * * 32403 17 * ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % OR MORE * 12404 * * - * * 32404 18 * TOTAL ( 16 + 17 ) * 12400 * * - * * 32400 19 * TOTAL ( 15 - 18 ) * 12500 * * 22500 * * 32500 ( 31 ) LINES 14 AND 21 DO NOT INCLUDE DELIVERIES RESULTING FROM HIRE ROLLING * CATEGORY IC 20 * HOT DIPPED GALVANISED SHEET IN CUT LENGTHS OR COILS * 13101 * * 23101 * * 33101 21 ( 33 ) * HOT DIPPED GALVANISED SHEET FOR MAKING PRODUCTS IN CATEGORY ID IN OTHER UNDERTAKINGS OF THE COMMUNITY - IN CUT LENGTHS OR COILS * 13102 * * - * * 33102 22 * TOTAL ( 20 + 21 ) * 13100 * * 23100 * * 33100 * CATEGORY ID 23 * ELECTROGALVANISED SHEET IN CUT LENGTHS OR COILS * 14101 * * 24101 * * 34101 24 * ELECTROGALVANISED SHEET COATED SUBSEQUENTLY BY OTHER UNDERTAKINGS IN THE COMMUNITY * 14104 * * - * * 34104 25 * ORGANIC COATED SHEET IN CUT LENGTHS OR COILS * 14102 * * 24102 * * 34102 26 * OTHER METALLIC COATINGS IN CUT LENGTHS OR COILS * 14103 * * 24103 * * 34103 27 * TOTAL ( 23 + 24 + 25 + 26 ) * 14100 * * 24100 * * 34100 ( 33 ) LINES 14 AND 21 DO NOT INCLUDE DELIVERIES RESULTING FROM HIRE ROLLING * CATEGORY II 28 * REVERSING MILL PLATE ( HOT ROLLED PLATE AND SHEET EX MILLS OTHER THAN WIDE STRIP MILLS ) * 15101 * * 25101 * * 35101 29 * WIDE FLATS * 15103 * * 25103 * * 35103 30 * TOTAL ( 28 + 29 ) ( 34 ) * 15104 * * 25104 * * 35104 31 * ( 34 ) OF WHICH INTENDED FOR COMMUNITY PRODUCTION OF WELDED TUBES GREATER THAN 406.4 MM * 15201 * * - * * 35201 32 * TOTAL CATEGORY II ( 30 - 31 ) * 15100 * * 25100 * * 35100 * CATEGORY III 33 * WIDE FLANGED BEAMS * 16101 * * 26101 * * 36101 34 * OTHER BEAMS SECTIONS AND CHANNELS OF I , U , H PROFILE OF 80 MM OR MORE AND MINE FRAME SECTIONS * 16102 * * 26102 * * 36102 35 * TOTAL ( 33 + 34 ) ( 35 ) * 16103 * * 26103 * * 36103 36 * ( 35 ) OF WHICH MINE FRAME SECTIONS * 16104 * * 26104 * * 36104 37 * TOTAL CATEGORY III ( 35 - 36 ) * 16100 * * 26100 * * 36100 * CATEGORY IV 38 * WIRE ROD IN COILS ( INCLUDING REINFORCING AND MERCHANT BARS IN COILS ) * 17100 * * 27100 * * 37100 * CATEGORY V 39 * REINFORCING BARS ( EXCLUDING REINFORCING BARS IN COILS ) * 18100 * * 28100 * * 38100 * CATEGORY VI 40 * MERCHANT BARS ( EXCLUDING MERCHANT BARS IN COILS ) * 19100 * * 29100 * * 39100 WHEN COMPLETING THIS QUESTIONNAIRE , PARTICULAR REFERENCE SHOULD BE MADE TO EUROSTAT QUESTIONNAIRES 2.71 - 2.74 - 2.74 ANNEX , BOTH TO THE EXPLANATORY NOTES AND TO THE PRODUCT DEFINITIONS AND NOMENCLATURES . ANNEX II QUESTIONNAIRE 375 * DELIVERIES OF CERTAIN ROLLED PRODUCTS IN ALLOY STEEL ( EXCLUDING " SONDERBAUSTAEHLE " ) - PRIME PLUS NON PRIME - TO BE COMPLETED AND SENT IN THE SAME TIME SCALE AND IN THE SAME WAY AS QUESTIONNAIRES 313 AND 314 COMPANY * CODE * DELIVERIES FOR THE MONTH OF : * IN THE COMMUNITY INCL . NAT . MARKETS * TO THIRD COUNTRIES * TOTAL * PRODUCTS * CODE * TONNES * CODE * TONNES * CODE * TONNES * CATEGORY 1A 1 * HOT ROLLED WIDE STRIP FOR DIRECT USE AND EXPORT * 11101 * * 21101 * * 31101 2 * HOT ROLLED WIDE STRIP FOR REROLLING OR OTHER TYPES OF PROCESSING BY OTHER COMMUNITY UNDERTAKINGS * 11302 * * - * * 31302 3 * HOT ROLLED NARROW STRIP LESS THAN 600 MM * 11102 * * 21102 * * 31102 4 * PLATE OF THICKNESS 3 MM OR MORE OBTAINED BY CUTTING HOT ROLLED WIDE STRIP * 11103 * * 21103 * * 31103 5 * TOTAL ( 1 + 2 + 3 + 4 ) ( 36 ) * 11100 * * 21100 * * 31100 * ( 36 ) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY : 6 * WELDED TUBES WITH A DIAMETER GREATER THAN 406.4 MM * 11200 * * - * * 31200 7 * TINPLATE ( INCL . BLACKPLATE AND TFS ) * 11403 * * - * * 31403 8 * ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % OR MORE * 11404 * * - * * 31404 9 * TOTAL ( 6 + 7 + 8 ) * 11400 * * - * * 31400 10 * TOTAL CATEGORY 1A ( 5 - 9 ) * 11300 * * 21300 * * 31300 11 * OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF WELDED TUBES WITH A DIAMETER EQUAL TO OR LESS THAN 406.4 MM ( ES HOT ROLLED ) * 11301 * * - * * 31301 * CATEGORY IB 12 * COLD REDUCED SHEET OF LESS THAN 3 MM IN CUT LENGTHS OR COILS - AND HOT ROLLED SHEET OF LESS THAN 3 MM IN CUT LENGTHS * 12101 * * 22101 * * 32101 13 * COLD REDUCED SHEET OF 3 MM OR MORE ( IN CUT LENGTHS OR COILS ) * 12103 * * 22103 * * 32103 14 ( 37 ) * HOT OR COLD ROLLED SHEET FOR MAKING PRODUCTS OF CATEGORIES IC AND ID IN OTHER COMMUNITY UNDERTAKINGS * 12102 * * - * * 32102 15 * TOTAL ( 12 + 13 + 14 ) ( 38 ) * 12100 * * 22100 * * 32100 * ( 38 ) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF : 16 * - TINPLATE ( INCLUDING BLACKPLATE AND TFS ) * 12403 * * - * * 32403 17 * - ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % OR MORE * 12404 * * - * * 32404 18 * TOTAL ( 16 + 17 ) * 12400 * * - * * 32400 19 * TOTAL ( 15 - 18 ) * 12500 * * 22500 * * 32500 ( 37 ) LINES 14 AND 21 DO NOT INCLUDE DELIVERIES RESULTING FROM HIRE ROLLING * CATEGORY IC 20 * HOT DIPPED GALVANISED SHEET IN CUT LENGTHS OR COILS * 13101 * * 23101 * * 33101 21 ( 39 ) * HOT DIPPED GALVANISED SHEET FOR MAKING PRODUCTS IN CATEGORY ID IN OTHER UNDERTAKINGS OF THE COMMUNITY - IN CUT LENGTHS OR COILS * 13102 * * - * * 33102 22 * TOTAL ( 20 + 21 ) * 13100 * * 23100 * * 33100 * CATEGORY ID 23 * ELECTROGALVANISED SHEET ( IN CUT LENGTHS OR COILS ) * 14101 * * 24101 * * 34101 24 * ELECTROGALVANISED SHEET COATED SUBSEQUENTLY BY OTHER UNDERTAKINGS IN THE COMMUNITY * 14104 * * - * * 34104 25 * ORGANIC COATED SHEET IN CUT LENGTHS OR COILS * 14102 * * 24102 * * 34102 26 * OTHER METALLIC COATINGS IN CUT LENGTHS OR COILS * 14103 * * 24103 * * 34103 27 * TOTAL ( 23 + 24 + 25 + 26 ) * 14100 * * 24100 * * 34100 ( 39 ) LINES 14 AND 21 DO NOT INCLUDE DELIVERIES RESULTING FROM HIRE ROLLING * CATEGORY II 28 * REVERSING MILL PLATE ( HOT ROLLED PLATE AND SHEET EX MILLS OTHER THAN WIDE STRIP MILLS ) * 15101 * * 25101 * * 35101 29 * WIDE FLATS * 15103 * * 25103 * * 35103 30 * TOTAL ( 28 + 29 ) ( 40 ) * 15104 * * 25104 * * 35104 31 * ( 40 ) OF WHICH INTENDED FOR COMMUNITY PRODUCTION OF WELDED TUBES GREATER THAN 406.4 MM * 15201 * * - * * 35201 32 * TOTAL CATEGORY II ( 30 - 31 ) * 15100 * * 25100 * * 35100 * CATEGORY III 33 * WIDE FLANGED BEAMS * 16101 * * 26101 * * 36101 34 * OTHER BEAMS SECTIONS AND CHANNELS OF I , U , H PROFILE OF 80 MM OR MORE AND MINE FRAME SECTIONS * 16102 * * 26102 * * 36102 35 * TOTAL + ( 33 + 34 ) ( 41 ) * 16103 * * 26103 * * 36103 36 * ( 41 ) OF WHICH MINE FRAME SECTIONS * 16104 * * 26104 * * 36104 37 * TOTAL CATEGORY III ( 35 - 36 ) * 16100 * * 26100 * * 36100 * CATEGORY IV ( 42 ) 38 * WIRE ROD IN COILS ( INCLUDING REINFORCING AND MERCHANT BARS IN COILS ) * 17100 * * 27100 * * 37100 * CATEGORY V ( 42 ) 39 * REINFORCING BARS ( EXCLUDING REINFORCING BARS IN COILS ) * 18100 * * 28100 * * 38100 * CATEGORY VI ( 42 ) 40 * MERCHANT BARS ( EXCLUDING MERCHANT BARS IN COILS ) * 19100 * * 29100 * * 39100 ( 42 ) OF WHICH ALLOY STEELS WITH AN ALLOY CONTENT OF AT LEAST 5 % - WITH THE EXCEPTION OF STEELS CONTAINING LESS THAN 1 % CARBON AND MORE THAN 12 % CHROMIUM - WHOSE ACTUAL INVOICED PRICE IS NOT LESS THAN 30 % HIGHER THAN THE LIST PRICE OF THE CORRESPONDING ORDINARY STEEL PRODUCT . 41 * WIRE ROD IN COILS ( INCLUDING REINFORCING BARS IN COILS ) * 17101 * * 27101 * * 37101 42 * REINFORCING BARS ( EXCLUDING REINFORCING BARS IN COILS ) * 18101 * * 28101 * * 38101 43 * MERCHANT BARS * 19101 * * 29101 * * 39101 WHEN COMPLETING THIS QUESTIONNAIRE , PARTICULAR REFERENCE SHOULD BE MADE TO EUROSTAT QUESTIONNAIRE 2.71 - 2.74 - 2.74 ANNEX , BOTH TO THE EXPLANATORY NOTES AND TO THE PRODUCT DEFINITIONS AND NOMENCLATURES .